12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1                                                 In the
 2                  United States Court of Appeals
 3                                For the Second Circuit
 4
 5                                        August Term, 2012 
 6                                         No. 12‐2904‐cv 

 7   VERMONT  RIGHT  TO  LIFE  COMMITTEE,  INC.  AND  VERMONT  RIGHT  TO 
 8   LIFE COMMITTEE – FUND FOR INDEPENDENT POLITICAL EXPENDITURES, 
 9                           Plaintiffs‐Appellants, 

10                                                     v. 

11   WILLIAM  H.  SORRELL,  IN  HIS  OFFICIAL  CAPACITY  AS  VERMONT 
12   ATTORNEY  GENERAL,  DAVID  R.  FENSTER,  ERICA  MARTHAGE,  LISA 
13   WARREN,  T.J.  DONOVAN,  VINCENT  ILLUZZI,  JAMES  HUGHES,  DAVID 
14   MILLER,  JOEL  PAGE,  WILLIAM  PORTER,  ALAN  FRANKLIN,  MARC  D. 
15   BRIERRE, THOMAS KELLY, TRACY SHRIVER, AND ROBERT SAND, IN THEIR 
16   OFFICIAL  CAPACITIES  AS  VERMONT  STATE’S  ATTORNEYS,  AND  JAMES  C. 
17   CONDOS, IN HIS OFFICIAL CAPACITY AS SECRETARY OF STATE, 
18                             Defendants‐Appellees.* 
19                                        

20                    Appeal from the United States District Court 
21                             for the District of Vermont. 
22                   No. 09‐cv‐188 ― William K. Sessions, III, Judge. 
23                                             
24                                             
25                              ARGUED: MARCH 15, 2013 
26                                DECIDED: JULY 2, 2014 


      The Clerk of the Court is requested to amend the official caption as noted above. 
     *
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1                                            
 2                                            
 3   Before: WESLEY and DRONEY, Circuit Judges, and BRICCETTI, Judge.* 
 4                              
 5           
 6          Plaintiffs,  a  non‐profit  corporation  and  a  Vermont  political 
 7   committee, appeal from an order of the United States District Court 
 8   for the District of Vermont (William K. Sessions, III, Judge) granting 
 9   summary  judgment  to  Defendants,  Vermont  officials  charged  with 
10   enforcing  Vermont  elections  statutes.    The  non‐profit  corporation 
11   asserts  that  statutory  provisions  requiring  identification  of  the 
12   speaker on any “electioneering communication,” requiring reporting 
13   of  certain  “mass  media  activities,”  and  defining  and  requiring 
14   reporting  by  “political  committees”  are  void  for  vagueness  and 
15   violate the First Amendment facially and as applied.  The Vermont 
16   political  committee  brings  an  as‐applied  challenge  against  a 
17   provision  limiting  contributions  to  political  committees.    We 
18   AFFIRM the judgment of the district court. 
19                                            
20                                            
21                         RANDY  ELF  (James  Bopp,  Jr.,  on  the  brief),  James 
22                         Madison  Center  for  Free  Speech,  Terre  Haute, 
23                         Indiana,  for  Vermont  Right  to  Life  Committee,  Inc. 
24                         and  Vermont  Right  to  Life  Committee  –  Fund  for 
25                         Independent Political Expenditures. 
26                          
27                         EVE  R.  JACOBS‐CARNAHAN  (Megan  J.  Shafritz,  on 
28                         the brief), Assistant Attorneys General for the State 




      The Honorable Vincent L. Briccetti, of the Southern District of New York, sitting 
     *

     by designation. 


                                                        2 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1                               of  Vermont,  Montpelier,  Vermont,  for  William  H. 
 2                               Sorrell, et al. 
 3                                
 4                               George  Jepsen,  Attorney  General  for  the  State  of 
 5                               Connecticut,  Hartford,  Connecticut;  Maura 
 6                               Murphy Osborne, Assistant Attorney General for 
 7                               the  State  of  Connecticut,  Hartford,  Connecticut, 
 8                               for  amici  curiae  States  of  Connecticut,  New  York, 
 9                               Hawaii,  Iowa,  Kentucky,  Minnesota,  Montana,  New 
10                               Mexico,  and  Washington,  in  support  of  William  H. 
11                               Sorrell, et al. 
12                                
13                               J.  Gerald  Hebert,  The  Campaign  Legal  Center, 
14                               Washington,  D.C.,  for  amici  curiae  The  Campaign 
15                               Legal  Center,  and  Democracy  21,  in  support  of 
16                               William H. Sorrell, et al. 
17                                                  

18   DRONEY, Circuit Judge: 

19            The  two  Plaintiffs‐Appellants  here  are  Vermont  Right  to  Life 

20   Committee,  Inc.  (“VRLC”)  and  Vermont  Right  to  Life  Committee  – 

21   Fund for Independent Political Expenditures (“VRLC‐FIPE”).  VRLC 

22   is  a  Vermont  non‐profit  corporation  and  VRLC‐FIPE  is  a  political 

23   committee  formed  under  Vermont  law.    Both  advocate  the 

24   “universal recognition of the sanctity of human life from conception 

25   through  natural  death.”    J.A.  657,  ECF  No.  34.    VRLC  challenges 


                                                        3 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   three disclosure provisions of Vermont’s elections laws, contending 

 2   that they are unconstitutionally vague and violate VRLC’s freedom 

 3   of  speech.    First,  VRLC  challenges  the  statute  requiring  that 

 4   “electioneering  communications”  identify  their  sponsor.    Second, 

 5   VRLC  challenges  the  statute  requiring  that  groups  engaged  in  any 

 6   “mass  media  activity”  must  submit  certain  reports  to  the  Vermont 

 7   Secretary of State and relevant candidates.  Third, VRLC challenges 

 8   Vermont’s  definition  of  “political  committees”  and  its  requirement 

 9   that such committees submit campaign finance reports.  VRLC‐FIPE 

10   raises an as‐applied challenge to Vermont’s limit on contributions to 

11   political committees, contending that VRLC‐FIPE is an independent‐

12   expenditure‐only group and therefore the limit violates its freedom 

13   of speech.  The Defendants‐Appellees are various Vermont officials 

14   responsible  for  enforcing  Vermont’s  elections  laws.    The  district 

15   court (Sessions, J.) granted Defendants summary judgment on every 

16   claim.  We AFFIRM the judgment of the district court. 




                                                        4 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1                                         BACKGROUND 

 2   I.       Parties 

 3            VRLC is a Vermont corporation that files federal tax returns as 

 4   a  non‐profit  entity  under  26  U.S.C.  §  501(c)(4).    VRLC‐FIPE  was 

 5   formed  by  VRLC  in  1999  as  a  registered  Vermont  political 

 6   committee  under  the  Vermont  campaign  finance  statutes.    VRLC‐

 7   FIPE  contends  that  it  is  an  “independent  expenditure  committee” 

 8   because the resolution of VRLC creating VRLC‐FIPE provides that it 

 9   may not “make monetary or in‐kind contributions to candidates,” or 

10   “coordinate           the      content,         timing        or    distribution    of    its 

11   communications  or  other  activities  with  candidates  or  their 

12   campaigns.”  J.A. 1125, ECF No. 36.  A third entity, Vermont Right to 

13   Life Committee, Inc. Political Committee (“VRLC‐PC”), also formed 

14   by  VRLC,  engages  in  campaign  activities,  including  making  direct 

15   contributions  to  pro‐life  political  candidates.    VRLC‐PC  is  not  a 

16   party in this action.   




                                                        5 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   II.      Statutory Scheme 

 2            This  is  not  our  first  encounter  with  challenges  to  Vermont 

 3   election  laws  by  VRLC  entities.    In  Vermont  Right  to  Life  Committee, 

 4   Inc.  v.  Sorrell  (“VRLC  I”),  221  F.3d  376,  387,  389  (2d  Cir.  2000),  we 

 5   held  that  previous  versions  of  Vermont’s  electioneering 

 6   communication  and  mass  media  activity  provisions  were  facially 

 7   unconstitutional.  We also rejected a facial challenge by VRLC‐FIPE 

 8   to Vermont’s contribution limit for political committees in a separate 

 9   lawsuit.  Landell v. Sorrell, 382 F.3d 91, 139‐40 (2d Cir. 2004), rev’d in 

10   part sub nom. Randall v. Sorrell, 548 U.S. 230 (2006). 

11            In the instant case, VRLC has challenged the revised versions 

12   of  the  “electioneering  communication,”  “mass  media  activity,”  and 

13   “political  committee”  provisions  of  Vermont’s  campaign  finance 

14   laws.    VRLC  contends  that  the  definitions  of  particular  terms  in 

15   those  laws  render  the  statutes  unconstitutional  under  the  First  and 




                                                        6 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   Fourteenth  Amendments.    VRLC‐FIPE  challenges  the  contribution 

 2   limits as applied to it. 

 3            While  this  appeal  was  pending,  Vermont  repealed  and 

 4   replaced its campaign finance statutes.  Act of Jan. 23, 2014, 2014 Vt. 

 5   Acts        &        Resolves            No.        90,        Sec.    2,    available    at 

 6   http://www.leg.state.vt.us/DOCS/2014/ACTS/ACT090.PDF  (codified 

 7   at Vt. Stat. Ann. tit.  17, § 2901 et  seq.).   In deciding this appeal, this 

 8   Court must apply the law now in effect.  See Starbucks Corp. v. Wolfe’s 

 9   Borough  Coffee,  Inc.,  477  F.3d  765,  766  (2d  Cir.  2007).    The  previous 

10   law,  however,  still  governs  VRLC‐FIPE’s  as‐applied  challenge  to 

11   Vermont’s  contribution  limits  because  the  new  contribution  limits 

12   do not take effect until January 1, 2015.  Act of Jan. 23, 2014, 2014 Vt. 

13   Acts & Resolves No. 90, Sec. 8(a)(2). 

14            We first set out the relevant statutory language. 

15            A.       Electioneering Communication  

16            The definition of “electioneering communication” includes:  




                                                        7 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1                     any  communication  that  refers  to  a  clearly 
 2                     identified  candidate  for  office  and  that 
 3                     promotes  or  supports  a  candidate  for  that 
 4                     office or attacks or opposes a candidate for 
 5                     that  office,  regardless  of  whether  the 
 6                     communication  expressly  advocates  a  vote 
 7                     for  or  against  a  candidate,  including 
 8                     communications  published  in  any 
 9                     newspaper  or  periodical  or  broadcast  on 
10                     radio  or    television  or  over  the  Internet  or 
11                     any  public  address  system;  placed  on  any 
12                     billboards,  outdoor  facilities,  buttons,  or 
13                     printed material attached to motor vehicles, 
14                     window          displays,      posters,      cards, 
15                     pamphlets,  leaflets,  flyers,  or  other 
16                     circulars;  or  contained  in  any  direct 
17                     mailing,  robotic  phone  calls,  or  mass  e‐
18                     mails.   
19    
20   Vt. Stat. Ann. tit. 17, § 2901(6).  With few exceptions, electioneering 

21   communications must identify “the name and mailing address of the 

22   person, candidate, political committee, or political party that paid 

23   for the communication.”  Id. § 2972(a).  Electioneering 

24   communications “paid for by or on behalf of a political committee or 

25   political party” must also identify certain contributors.  Id. § 2972(c).   




                                                        8 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            B.       Mass Media Activity 

 2            Mass  media  activities  include  television  commercials,  radio 

 3   commercials,            mass        mailings,           literature    drops,    newspaper 

 4   advertisements,  robotic  phone  calls,  and  telephone  banks,  “which 

 5   include[]  the  name  or  likeness  of  a  clearly  identified  candidate  for 

 6   office.”    Id.  §  2901(11).    A  person  engaging  in  certain  “mass  media 

 7   activity” must file a report with the Vermont Secretary of State and 

 8   send  a  copy  to  relevant  candidates.    Id.  §  2971(a)(1).    “The  report 

 9   shall  identify  the  person  who  made  the  expenditure;  the  name  of 

10   each candidate whose name or likeness was included in the activity; 

11   the amount and date of the expenditure; to whom it was paid; and 

12   the purpose of the expenditure.”  Id. § 2971(b). 

13            The  disclosure  requirements  concerning  electioneering 

14   communications  and  mass  media  activities  apply  to  all  individuals 

15   and  entities  engaging  in  such  activities,  not  just  political  action 

16   committees. 




                                                        9 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            C.       Political Committee 

 2            A “political committee” (“PAC”) is defined as:  

 3                     any formal or informal committee of two or 
 4                     more  individuals  or  a  corporation,  labor 
 5                     organization,  public  interest  group,  or 
 6                     other entity, not including a political party, 
 7                     which accepts contributions of $1,000.00 or 
 8                     more  and  makes  expenditures  of  $1,000.00 
 9                     or  more  in  any  two‐year  general  election 
10                     cycle  for  the  purpose  of  supporting  or 
11                     opposing  one  or  more  candidates, 
12                     influencing  an  election,  or  advocating  a 
13                     position  on  a  public  question  in  any 
14                     election,  and  includes  an  independent 
15                     expenditure‐only political committee. 
16    
17   Id.  §  2901(13).    The  definition  of  “political  committee”  is  based  in 

18   part  on  the  definitions  of  “contribution”  and “expenditure.”    Id.    A 

19   “contribution” is “a payment, distribution, advance, deposit, loan, or 

20   gift of money or anything of value, paid or promised to be paid for 

21   the  purpose  of  influencing  an  election,  advocating  a  position  on  a 

22   public question, or supporting or opposing one or more candidates 




                                                       10 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   in  any  election.”    Id.  §  2901(4).1    As  is  relevant  here,  the  term 

 2   “election”  refers  only  to  efforts  to  elect  officials  within  the  state  of 

 3   Vermont, id. § 2901(5), and “public question” refers to “an issue that 

 4   is  before  the  voters  for  a  binding  decision,”  id.  §  2901(15).    An 

 5   “expenditure”  is  “a  payment,  disbursement,  distribution,  advance, 

 6   deposit,  loan,  or  gift  of  money  or  anything  of  value,  paid  or 

 7   promised  to  be  paid,  for  the  purpose  of  influencing  an  election, 

 8   advocating  a  position  on  a  public  question,  or  supporting  or 

 9   opposing one or more candidates.”  Id. § 2901(7).  

10            Prior  to  the  district  court’s  decision  below,  a  Vermont 

11   Superior  Court  considered  a  vagueness  and  overbreadth  challenge 

12   to the phrase “influencing an election” in the definition of “political 

13   committee”  in  the  former  version  of  Vermont’s  campaign  finance 




     1  The  definition  then  enumerates  a  number  of  exceptions  such  as  volunteer 
     services  and  personal  loans  from  lending  institutions.    Vt.  Stat.  Ann.  tit.  17,  § 
     2901(4). 


                                                       11 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   statutes.2  Vermont v. Green Mountain Future, Civ. Div. No. 758‐10‐10 

 2   Wncv, slip op. at 12 (Wash. Super. Ct. June 28, 2011), available at  

 3   http://www.vermontjudiciary.org/20112015  Tcdecisioncvl/2011‐6‐30‐

 4   1.pdf.  The Superior Court interpreted this phrase as “the equivalent 

 5   of ‘supporting or opposing one or more candidates.’”  Id.  Under this 

 6   interpretation, the phrase “influencing an election” would reach no 

 7   farther  than  the  phrase  “supporting  or  opposing  one  or  more 

 8   candidates.”  After the district court granted summary judgment in 

 9   this  case,  however,  the  Vermont  Supreme  Court  interpreted  the 

10   “influencing”  language  in  a  manner  slightly  different  than  the 

11   Vermont Superior Court.  Vermont v. Green Mountain Future, 86 A.3d 

12   981  (Vt.  2013)  (“Green  Mountain  Future”).    Although  the  Vermont 

13   Supreme  Court  agreed  with  the  Superior  Court  that  a  narrowing 

14   construction  was  required  to  address  the  phrase’s  potential 

15   vagueness,  it  determined  that  the  Superior  Court  had  overly 

     2  The  decision  also  addressed  the  language  “affecting  the  outcome  of  an 
     election,”  which  is  not  contained  in  the  new  law  and  so  does  not  need  to  be 
     considered here.  See Vt. Stat. Ann. tit. 17, § 2801(4) (repealed 2014). 


                                                       12 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   narrowed  the  statute.    Id.  at  996‐98.    The  Vermont  Supreme  Court 

 2   found that the phrase “influencing an election” referred only to the 

 3   “class of advocacy” captured by the phrase “supporting or opposing 

 4   one  or  more  candidates,”  id.  at  997,  but  concluded  that  the  phrase 

 5   covered  a  broader  range  of  methods  than  the  “supporting  or 

 6   opposing  one  or  more  candidates”  language.    Id.  at  997‐98.    The 

 7   Vermont Supreme Court also found the definition of “electioneering 

 8   communication” not to be overbroad or vague.  Id. at 995. 

 9            A  Vermont  PAC  satisfying  these  definitions  is  subject  to 

10   numerous  requirements  under  Vermont  law.    For  example,  a  PAC 

11   must  make  all  expenditures  from  a  single  checking  account,  file 

12   campaign  finance  reports  with  the  Vermont  Secretary  of  State 

13   identifying each person who contributed more than $100 to the PAC, 

14   and  list  all  PAC  expenditures  in  certain  circumstances.    Vt.  Stat. 

15   Ann. tit. 17, §§ 2922(b), 2963, 2964(b)(1).  These reports must be filed 




                                                       13 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   three  to  four  times  during  an  election  year.    Id.  §  2964(b)(1),  (c).3  

 2   Additionally,  PACs  “shall  not  accept  contributions  totaling  more 

 3   than  $2,000.00  from  a  single  source,  political  committee  or  political 

 4   party in any two‐year general election cycle.”  Vt. Stat. Ann. tit. 17, § 

 5   2805(a).4 

 6   III.   District Court Proceedings 

 7            The  district  court  began  its  analysis  of  the  parties’  cross 

 8   motions  for  summary  judgment  by  considering  VRLC’s  vagueness 

 9   challenges  to  the  Vermont  statutes.    Beginning  with  the  definitions 

10   of  “political  committee,”  “contribution,”  and  “expenditure,”  the 

11   district court concluded that the definitions were not vague because 

12   the phrase “influencing an election” was no broader than the phrase 


     3  Plaintiffs also note that certain federal requirements apply to groups qualifying 
     as  a  “political  committee”  as  defined  under  federal  law.    See  Appellants’  Br.  44 
     (citing 2 U.S.C. § 441b).  Plaintiffs have not challenged the federal requirements 
     in this action. 
      
     4 The new contribution limitations take effect on January 1, 2015, on which date a 

     “political  committee  shall  not  accept  contributions  totaling  more  than:  (A) 
     $4,000.00  from  a  single  source;  (B)  $4,000.00  from  a  political  committee;  or  (C) 
     $4,000.00 from a political party.”  Vt. Stat. Ann. tit. 17, § 2941(a)(4). 


                                                       14 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   “supporting or opposing one or more candidates.”  Vt. Right to Life 

 2   Comm., Inc. v. Sorrell, 875 F. Supp. 2d 376, 387‐90 (D. Vt. 2012).  In so 

 3   ruling,  the  district  court  noted  that  the  U.S.  Supreme  Court  had 

 4   rejected a  vagueness  challenge  to  similar  statutory  language.    Id.  at 

 5   389  (citing  McConnell  v.  Fed.  Election  Comm’n,  540  U.S.  93,  140  n.64 

 6   (2003), overruled in part by Citizens United v. Fed. Election Comm’n, 558 

 7   U.S.  310,  365‐66  (2010)).    The  district  court  rejected  VRLC’s 

 8   vagueness  challenge  to  the  terms  “promotes  or  supports”  and 

 9   “attacks  or  opposes”  in  the  definition  of  electioneering 

10   communications  on  similar  grounds.    Id.  at  390.    The  district  court 

11   further  rejected  the  vagueness  challenge  to  the  phrase  “on  whose 

12   behalf”  because  its  use  elsewhere  in  related  Vermont  law  made  its 

13   application “clearly defined.”  Id. at 390‐91. 

14            The district court then considered VRLC’s overbreadth claims.  

15   Drawing on Buckley v. Valeo, 424 U.S. 1, 79 (1976) (per curiam), and 




                                                       15 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   subsequent  Supreme  Court  precedent,5  the  district  court  concluded 

 2   that  the  Vermont  statutes’  lack  of  explicit  reference  to  a  “major 

 3   purpose”  or  “express  advocacy”  test  did  not  make  the  laws 

 4   unconstitutionally  overbroad.    Vt.  Right  to  Life  Comm.,  Inc.,  875  F. 

 5   Supp. 2d at 395‐97.       

 6            The  district  court  also  concluded  that  the  First  Amendment 

 7   challenge to the PAC definition should be reviewed under “exacting 

 8   scrutiny,” because designation as a “political committee” triggered a 

 9   disclosure regime.  Id. at 392‐93.  Applying this standard of review, 

10   the  district  court  concluded  that  the  statute  did  not  impose 



     5
        In  Buckley,  the  Supreme  Court  responded  to  vagueness  and  overbreadth 
     concerns  by  construing  a  federal  elections  statute  to  reach  only  “organizations 
     that  are  under  the  control  of  a  candidate  or  the  major  purpose  of  which  is  the  .  .  . 
     election  of  a  candidate,”  and  to  reach  only  express  advocacy,  as  opposed  to  issue 
     advocacy.    424  U.S.  1,  79  (1976)  (per  curiam)  (emphasis  added).    Subsequent 
     Supreme  Court  decisions  clarified  that  when  Buckley  construed  the  federal 
     statute  to  reach  express  advocacy  but  exclude  issue  advocacy,  it  did  not  hold 
     “that  a  statute  that  was  neither  vague  nor  overbroad  would  be  required  to  toe 
     the same express advocacy line.”  McConnell v. Fed. Election Comm’n, 540 U.S. 93, 
     192 (2003), overruled in part by Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 
     365‐66  (2010).    In  Citizens  United  v.  Federal  Election  Commission,  the  Supreme 
     Court  clarified  that  disclosure  regimes  could  sweep  more  broadly  than  speech 
     that is the functional equivalent of express advocacy.  558 U.S. at 368‐69.


                                                       16 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   impermissible  burdens  or  sweep  in  a  substantial  amount  of 

 2   protected  speech.    Id.  at  397.    Applying  exacting  scrutiny  to  the 

 3   electioneering communication and mass media activity statutes, the 

 4   district  court  reached  the  same  conclusion,  finding  them 

 5   appropriately  tailored  to  Vermont’s  important  interests.    Id.  at  398‐

 6   400. 

 7            The  district  court  then  addressed  Vermont’s  limits  on 

 8   contributions  to  PACs.    VRLC‐FIPE  contended  that  the  law  was 

 9   unconstitutional  as  applied  to  it  because  VRLC‐FIPE  did  not  make 

10   contributions to any political campaigns and makes its expenditures 

11   independent  of  any  candidate  or  political  campaign.6    The  district 



     6  The  district  court  noted  that  VRLC‐FIPE  was  barred  from  launching  a  facial 
     challenge to the statute because of a judgment against it in previous litigation, Vt. 
     Right to Life Comm., Inc. v. Sorrell, 875 F. Supp. 2d 376, 383 n.5 (D. Vt. 2012), and 
     VRLC  did  not  join  in  VRLC‐FIPE’s  as‐applied  challenge.  The  district  court  also 
     determined  that  the  challenge  survived  Randall  v.  Sorrell,  548  U.S.  230  (2006), 
     because  the  “Supreme  Court  did  not  examine  that  portion  of  the  law  when  it 
     struck  down  other  Vermont  contribution  limits.”    Id.    Neither  party  has 
     questioned  this  conclusion,  but  we  note  that  the  Supreme  Court  “[did]  not 
     believe it possible to sever some of the Act’s [unconstitutional] contribution limit 
     provisions  from  others  that  might  remain  fully  operative.”  Randall,  548  U.S.  at 
     262.  


                                                       17 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   court agreed that  the  State  could  not  limit  contributions  to  a  group 

 2   that  did  not  coordinate  with  or  make  contributions  to  candidates  – 

 3   that  is,  a  group  that  only  made  independent  expenditures.    The 

 4   district court noted that “because independent expenditures cannot 

 5   corrupt,  governments  have  no  valid  anti‐corruption  interest  in 

 6   limiting contributions to independent‐expenditure‐only groups.”  Id. 

 7   at  403.    By  contrast,  groups  that  made  contributions  to  or 

 8   coordinated  with  candidates  could  be  subjected  to  contribution 

 9   limits.    Id.  at  402  (citing  Landell,  382  F.3d  at  140‐41).    The  district 

10   court  went  on  to  reject  arguments  that  applying  limits  to  an 

11   independent‐expenditure‐only  group  would  be  justified  by 

12   Vermont’s  “unique  record  of  corruption”  or  by  an  informational 

13   interest  in  channeling  funds  into  more  transparent  outlets.7    Id.  at 

14   403‐04.   



     7 In light of McCutcheon v. Federal Election Commission, 134 S. Ct. 1434 (2014), and 
     “the  developing  legal  framework  emerging  from  other  courts,”  Vermont  has 
     withdrawn its argument that limits on contributions to independent‐expenditure 
     groups  are  constitutionally  permitted  based  on  a  state  interest  in  transparency.  


                                                       18 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            The district court concluded, however, that VRLC‐FIPE could 

 2   not  benefit  from  any  protections  accorded  to  independent‐

 3   expenditure‐only  groups  because  of  its  close  connection  to  VRLC‐

 4   PC,  an  arm  of  VRLC  that  “contributes  funds  to  candidates.”    Id.  at 

 5   404‐410.    Based  on  the  undisputed  facts  before  it,  the  district  court 

 6   concluded  “that  the  structural  melding  between  [VRLC‐FIPE]  and 

 7   [VRLC‐PC] leaves no significant functional divide between them for 

 8   the purposes of campaign finance law.”  Id. at 408.  The district court 

 9   acknowledged that “it is unclear whether even a complete overlap in 

10   staff  and  symmetry  in  spending  permit  extending  contribution 

11   limits  that  undisputedly  apply  to  a  PAC  that  makes  candidate 

12   contributions to one that does independent expenditures.”  Id. at 409 

13   (citing  Emily’s  List  v.  Fed.  Election  Comm’n,  581  F.3d  1,  12  (D.C.  Cir. 

14   2009)).    Nevertheless,  the  unchallenged  evidence  indicating  that 

15   VRLC‐FIPE  and  VRLC‐PC  had  a  “fluidity  of  funds”  made  it 

     Appellees’ Notice of Supplemental Authority Pursuant to Fed. R. App. P. 28(j) 2, 
     April 14, 2014, ECF No. 199. 
      


                                                       19 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   impossible  to  ensure  “that  contributions  to  [VRLC‐FIPE],  intended 

 2   for independent expenditures, are truly aimed at that purpose when 

 3   spent.”  Id. at 409‐10 (internal quotation marks omitted).  As a result, 

 4   the  district  court  rejected  VRLC‐FIPE’s  as‐applied  challenge  to 

 5   Vermont’s limitations on contributions.  

 6                                     LEGAL STANDARDS 

 7   I.       Summary Judgment 

 8            This Court reviews a summary judgment decision de novo and 

 9   applies  “the  same  standards  that  govern  the  district  court’s 

10   consideration of the motion.”  Kaytor v. Elec. Boat Corp., 609 F.3d 537, 

11   546 (2d Cir. 2010). 

12   II.      Scope of Review

13            A.       Vagueness 

14            We first must clarify the scope of the legal challenge before us.  

15   VRLC describes its suit as both a facial and an as‐applied challenge 

16   and argues that the “mass media,” “electioneering communication,” 




                                                       20 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   and  “political  committee”  provisions  are  unconstitutionally  vague 

 2   facially and as applied.  However, it is not the label that matters in 

 3   deciding  what  standard  applies.    Doe  v.  Reed,  561  U.S.  186,  194 

 4   (2010).    The  inquiry  is  whether  “plaintiffs’  claim  and  the  relief  that 

 5   would follow . . . reach beyond the particular circumstances of these 

 6   plaintiffs.”  Id. 

 7            VRLC  has  done  little,  if  anything,  to  present  its  as‐applied 

 8   vagueness challenge.  See Vt. Right to Life Comm., Inc., 875 F. Supp. 2d 

 9   at 387 (noting that VRLC “offer[ed] minimal explanation of how the 

10   law is unconstitutional as it pertains to the specific communications 

11   it either has made or hopes to publish”).  The only semblance of an 

12   as‐applied  challenge  on  appeal  is  VRLC’s  claim  that  it  wants  to 

13   publish  speech  that  it  fears  “promotes,  supports,  attacks,  or 

14   opposes”  a  clearly  identified  candidate.    Appellants’  Br.  24.    “But 

15   such  groups  constitute  a  broad  range  of  entities  .  .  .  .  The  claim 

16   therefore seems ‘facial’ in that it is not limited to plaintiff’s particular 




                                                       21 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   case,  but  challenges  application  of  the  law  more  broadly.”    Iowa 

 2   Right  to  Life  Comm.,  Inc.  v.  Tooker,  717  F.3d  576,  588  (8th  Cir. 

 3   2013) (citing Reed, 561 U.S. at 194), cert. denied, 134 S. Ct. 1787 (2014) 

 4   (internal  quotation  marks  omitted).    Moreover,  VRLC  describes  its 

 5   “as‐applied  and  facial  vagueness  challenges”  as  “largely  parallel,”  

 6   Appellants’  Br.  32,  and  its  request  that  the  provisions  be  declared 

 7   unconstitutional  and  enjoined  from  enforcement  certainly  reaches 

 8   beyond VRLC’s particular circumstances. 

 9            We recognize the preference for as‐applied challenges, United 

10   States  v.  Farhane,  634  F.3d  127,  138  n.9  (2d  Cir.  2011),  but  where 

11   plaintiffs asserting both facial and as‐applied challenges have failed 

12   to  “[lay]  the  foundation  for  an  as‐applied  challenge,”  courts  have 

13   proceeded to address the facial challenge, Ctr. for Individual Freedom 

14   v.  Madigan,  697  F.3d  464,  475  (7th  Cir.  2012);    accord  Human  Life  of 

15   Wash.  Inc.  v.  Brumsickle,  624  F.3d  990,  1021‐22  (9th  Cir.  2010) 

16   (applying  facial  standard  where  the  plaintiff  did  “not  provide  any 




                                                       22 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   evidence  to  support  an  as‐applied  challenge”  or  “distinguish 

 2   between its facial and as‐applied claims in its briefs”).   

 3            VRLC has not presented any legal arguments or facts specific 

 4   to  an  as‐applied  vagueness  challenge.    We  will  therefore  analyze 

 5   these claims under the standards governing facial challenges.  

 6            B.       First Amendment 

 7            Plaintiffs also argue that Vermont’s political committee, mass 

 8   media,  and  electioneering  communication  definitions  and  the 

 9   disclosure  regime  violate  the First  Amendment  right  to  free  speech 

10   “as  applied  and  facially.”    In  support  of  the  claim  that  these 

11   provisions  are  “facially  unconstitutional,”  VRLC  relies  on  cases 

12   dealing  with  overbreadth.    Appellants’  Br.  101‐03  (citing  United 

13   States  v.  Williams,  553  U.S.  285,  292‐93  (2008);  Broadrick  v.  Oklahoma, 

14   413  U.S.  601,  615  (1973));  see  also  Members  of  City  Council  of  L.A.  v. 

15   Taxpayers for Vincent, 466 U.S. 789, 796 (1984) (“There are two quite 

16   different ways in which a statute may be considered invalid ‘on its 




                                                       23 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   face’  –  either  because  it  is  unconstitutional  in  every  conceivable 

 2   application,  or  because  it  seeks  to  prohibit  such  a  broad  range  of 

 3   protected conduct that it is unconstitutionally ‘overbroad.’”).8   

 4            VRLC’s  facial  and  as‐applied  challenges  are  substantively 

 5   identical.    VRLC  contends  that  Vermont’s  PAC  disclosure 

 6   requirements are overbroad – and therefore facially unconstitutional 

 7   –  because,  according  to  VRLC,  Vermont  may  only  impose  a 

 8   disclosure  regime  on  an  organization  if  the  organization’s  “major 

 9   purpose” is to advance a candidacy.  VRLC additionally argues that 

10   Vermont’s  “electioneering  communication”  and  “mass  media” 

11   disclosure  and  identification  requirements  are  overbroad  because, 

12   according  to  VRLC,  Vermont  cannot  impose  a  disclosure  or 

13   identification  requirement  on  speech  unless  that  speech  is  “express 


     8
       “A  law  is  unconstitutionally  overbroad  if  it  punishes  a  substantial  amount  of 
     protected free speech, judged in relation to its plainly legitimate sweep.”  United 
     States  v.  Farhane,  634  F.3d  127,  136  (2d  Cir.  2011)  (internal  quotation  marks  and 
     alteration  omitted).    An  overbroad  law  can  never  be  validly  enforced  unless  a 
     limiting construction is available.  Id.  As a result, a party may challenge a law as 
     being  overbroad  even  if  a  narrower  law  might  have  validly  prohibited  her 
     conduct.


                                                       24 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   advocacy” or broadcast speech that is run shortly before an election 

 2   and targeted at the relevant electorate.  VRLC simultaneously asserts 

 3   that  these  provisions  are  unconstitutional  as  applied  to  it  because 

 4   the  organization  does  not  have  the  major  purpose  to  advance  a 

 5   candidacy and does not engage in express advocacy.     

 6            Because  the  merits  of  VRLC’s  arguments  do  not  depend  on 

 7   whether  they  have  been  raised  as  part  of  an  as‐applied  or  facial 

 8   overbreadth  challenge,  we  consider  both  claims  together.    VRLC‐

 9   FIPE  has  separately  brought  an  as‐applied  challenge  against 

10   Vermont’s contribution limits, which will be addressed separately. 




                                                       25 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1         “ELECTIONEERING COMMUNICATIONS” AND “MASS 
 2                      MEDIA ACTIVITIES” 
 3
 4            VRLC  contends  that  the  Vermont  statutory  disclosure 

 5   provisions  concerning  electioneering  communications  and  mass 

 6   media activities (i) violate the Fourteenth Amendment’s due process 

 7   guarantee due to vagueness, and (ii) violate the First Amendment’s 

 8   free speech guarantee.  Like the district court, we conclude that the 

 9   provisions are constitutional. 

10   I.       Vagueness 

11            The  due  process  clauses  of  the  Fifth  and  Fourteenth 

12   Amendments forbid enforcement of a statute if “the statute . . . fails 

13   to  provide  a  person  of  ordinary  intelligence  fair  notice  of  what  is 

14   prohibited,  or  is  so  standardless  that  it  authorizes  or  encourages 

15   seriously  discriminatory  enforcement.”    Holder  v.  Humanitarian  Law 

16   Project,  561  U.S.  1,  18  (2010)  (internal  quotation  marks  omitted).  

17   Although this standard is applied more stringently where the rights 

18   of free speech or free association are implicated, “perfect clarity and 



                                                       26 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   precise guidance have never been required even of regulations that 

 2   restrict  expressive  activity.”    Id.  at  19  (internal  quotation  marks 

 3   omitted).  A facial vagueness challenge will succeed only when the 

 4   challenged law can never be validly applied.  Vill. of Hoffman Estates 

 5   v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495 (1982). 

 6            A.       “Promotes or Supports . . . or Attacks or Opposes” 

 7            The  “electioneering  communication”  definition,  which 

 8   triggers  disclosure  requirements,  uses  the  words  “promotes,” 

 9   “supports,”  “attacks,”  and  “opposes.”    Vt.  Stat.  Ann.  tit.  17,  § 

10   2901(6).  VRLC contends that these terms are impermissibly vague.  

11   We disagree; this language is sufficiently precise. 

12            In  McConnell,  the  Supreme  Court  explained  that  these  terms 

13   are  not  unconstitutionally  vague  in  a  similar  context,  because  they 

14   “clearly set forth the confines within which potential party speakers 

15   must act in order to avoid triggering the provision.”   540 U.S. at 170 

16   n.64.   




                                                       27 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            The  McConnell  Court  included  an  additional  basis  for  its 

 2   conclusion,  the  nature  of  the  speaker  being  regulated:  “This  is 

 3   particularly the case here, since actions taken by political parties are 

 4   presumed  to  be  in  connection  with  election  campaigns.”    Id.    A 

 5   communication  that  refers  to  a  “clearly  identified  candidate  for 

 6   office”  is  also  presumably  made  in  connection  with  election 

 7   campaigns.    Thus,  McConnell  applies  with  equal  force  here:  the 

 8   Vermont  definition  of  “electioneering  communication”  requires  a 

 9   reference  to  a  clearly  identified  candidate,  and  a  communication 

10   referring  to  a  clearly  identified  candidate  is  presumed  to  be  in 

11   connection  with  an  election  campaign.9    Also,  the  language  of 

12   McConnell  indicates  that  the  result  did  not  depend  on  the 

13   presumption.    Indeed,  the  First  Circuit  has  applied  McConnell  to 

14   hold that use of the terms “promote,” “support,” and “oppose” was 

15   not  unconstitutionally  vague  without  apparent  reference  to  the 



       This  does  not  apply  to  the  “support”  or  “oppose”  language  in  the  PAC 
     9

     definition, discussed below.    


                                                       28 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   additional  reasons  of  McConnell.    Nat’l  Org.  for  Marriage  v.  McKee, 

 2   649 F.3d 34, 63‐64 (1st Cir. 2011). 

 3            VRLC  points  to  a  concurring  opinion  by  Justice  Scalia  in 

 4   which  he  described  the  issue  of  whether  an  advertisement 

 5   “promotes,  attacks,  supports,  or  opposes  the  named  candidate,”  as 

 6   “inherently  vague,”  asking,  “Does  attacking  the  king’s  position 

 7   attack the king?”  Fed. Election Comm’n v. Wisc. Right to Life, Inc.,  551 

 8   U.S.  449,  493  (2007)  (Scalia,  J.,  concurring).    But  the  controlling 

 9   opinion  rejected  Justice  Scalia’s  concerns.    Id.  at  474  n.7.    Nor  does 

10   the  electioneering  communication  definition  here  include  the  term 

11   “influence,”  which  other  courts  have  found  requires  a  limiting 

12   construction  to  avoid  impermissible  vagueness.    See,  e.g.,  Ctr.  for 

13   Individual Freedom v. Carmouche, 449 F.3d 655, 664 (5th Cir. 2006), cert. 

14   denied, 549 U.S. 1112 (2007); N.C. Right to Life, Inc. v. Bartlett, 168 F.3d 

15   705, 712‐13 (4th Cir. 1999), cert. denied, 528 U.S. 1153 (2000). 




                                                       29 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            B.       “On Behalf Of” 

 2            Electioneering  communications  “paid  for  by  or  on  behalf  of  a 

 3   political  committee  or  political  party”  must  also  identify  certain 

 4   contributors.    Vt.  Stat.  Ann.  tit.  17,  §  2972(c)  (emphasis  added).  

 5   VRLC  urges  that  the  phrase  “on  behalf  of”  is  unconstitutionally 

 6   vague.  It is not.  

 7            Vermont’s  previous  campaign  finance  law  –  and  the  law 

 8   considered by the district court below – required that electioneering 

 9   communications  identify  “the  name  of  the  candidate,  party,  or 

10   political committee by or on whose behalf the same is published or 

11   broadcast.”  Vt. Stat. Ann. tit. 17, § 2892 (repealed 2014).  The district 

12   court  rejected  Plaintiffs’  vagueness  challenge  to  the  phrase  “on 

13   whose  behalf”  in  the  previous  electioneering  communication 

14   reporting  provision,  concluding  that  the  phrase  “contemplates  an 

15   agreement  between  the  sponsor  and  the  beneficiary  to  run  the 

16   communication.”  Vt. Right to Life Comm., Inc., 875 F. Supp. 2d at 390.  




                                                       30 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   The       current        law       now        requires         that    “an    electioneering 

 2   communication  paid  for  by  or  on  behalf  of  a  political  committee  or 

 3   political  party  shall  contain  the  name  of”  certain  contributors.    Vt. 

 4   Stat.  Ann.  tit.  17,  §  2972(c)  (emphasis  added).    “On  behalf  of”  now 

 5   clearly modifies “paid for.”  The most natural reading of “on behalf 

 6   of”  in  the  context  of  this  provision,  then,  is  the  passing  of  money 

 7   through a third party such that the advocacy is “paid for” by a third 

 8   party  who  was  hired  by  the  PAC  to  place  the  electioneering 

 9   communication.    See  Farhane,  634  F.3d  at  142  (“[W]e  do  not  look  at 

10   statutory language in isolation to determine if it provides adequate 

11   notice  of  conduct  proscribed  or  permitted.    Rather,  we  consider 

12   language in context.”).  Such ads would still be paid for “on behalf 

13   of”  the  PAC  and  regulated  by  Vermont’s  electioneering 

14   communication  identification  requirements.    So  construed,  the 

15   provision is clear and not impermissibly vague.   




                                                       31 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            C.       “Expenditure” 

 2            VRLC  contends  that  the  definition  of  the  statutory  term 

 3   “expenditure” is unconstitutionally vague.  “Expenditure” is used in 

 4   the mass media activity statute.10  As noted above, “expenditure” is 

 5   defined  as  “a  payment,  disbursement,  distribution,  advance, 

 6   deposit,  loan,  or  gift  of  money  or  anything  of  value,  paid  or 

 7   promised  to  be  paid,  for  the  purpose  of  influencing  an  election, 

 8   advocating a position on a public question, or supporting or opposing 

 9   one or more candidates.”  Vt. Stat. Ann. tit. 17, § 2901(7) (emphases 

10   added).    VRLC  challenges  both  italicized  phrases.    As  discussed 

11   above,  the  Supreme  Court  has  held  that  “supporting”  and 

12   “opposing” are not unconstitutionally vague.  McConnell, 540 U.S. at 

13   170  n.64  (concluding  that  the  words  promote,  support,  attack,  and 

14   oppose are not unconstitutionally vague).     




       VRLC also asserts that the PAC definition is vague where it too uses the term 
     10

     “expenditure.”    This  challenge  will  be  dealt  with  below  when  addressing  the 
     constitutional challenges to Vermont’s PAC definition. 


                                                       32 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1             As  also  mentioned  above,  the  Vermont  Supreme  Court  has 

 2   supplied  a  narrowing  interpretation  to  the  phrase  “influencing  an 

 3   election”  in  the  “political  committee”  definition.    As  that  court 

 4   explained,  the  “influencing”  phrase  “refer[s]  only  to  [the]  class  of 

 5   advocacy”  covered  by  the  phrase  “supporting  or  opposing”:  “they 

 6   both  refer  to  advocacy  to  vote  in  a  particular  way  in  an  election.”  

 7   Green  Mountain  Future,  86  A.3d  at  997.    The  term  “influencing” 

 8   simply  embraces  a  broader  set  of  methods  (i.e.,  not  only  where  the 

 9   identification of the candidate is explicit, but also where absent such 

10   reference,  it  is  nonetheless  clear  to  the  objective  observer  that  the 

11   purpose of an advertisement is to persuade voters to vote yes or no 

12   on  a  candidate).    Id.  at  997‐98.    The  Vermont  Supreme  Court 

13   explained that: 

14                     The  purpose  of  the  methods  used  by 
15                     [Green  Mountain  Future]  in  this  case  was 
16                     very  clear,  partially  because  [Green 
17                     Mountain  Future]  identified  the  candidate 
18                     by  name  and  included  his  pictures  in  the 
19                     advertisements.    If  in  the  next  case, 



                                                       33 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1                     however,        an       organization           ran 
 2                     advertisements in the same way and in the 
 3                     same timeframe with respect to an election 
 4                     without  mentioning  the  candidate’s  name, 
 5                     and  without  including  a  picture  of  the 
 6                     candidate,  we  would  be  reluctant  to  hold 
 7                     that  the  statute  as  narrowed  by  the  trial 
 8                     court  could  cover  this  method—even  if  an 
 9                     objective  observer  would  find  the  purpose 
10                     to be the same as when the candidate name 
11                     and  picture  was  used.    As  in  this  case,  the 
12                     objective  observer  should  look  to  multiple 
13                     factors:  for  example,  the  timing  of  the 
14                     advertisement,  the  images  used  in  the 
15                     advertisement,       the     tone        of      the 
16                     advertisement,  the  audience  to  which  the 
17                     advertisement  is  targeted,  and  the 
18                     prominence of the issue(s) discussed in the 
19                     advertisement in the campaign.  But where 
20                     the  objective  observer  concludes  that  the 
21                     purpose of an advertisement is to influence 
22                     voters to vote yes or no on a candidate, the 
23                     “influencing  an  election”  language  should 
24                     apply.  Other than in this circumstance, we 
25                     agree  with  the  trial  court’s  narrowing 
26                     construction. 
27    
28   Id. at 998 (footnote omitted).  In other words, if an organization ran 

29   an  advertisement  “for  the  objective  purpose  of  persuading 

30   someone”  to  vote  for  or  against  a  candidate,  but  the  advertisement 



                                                       34 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   did not identify a candidate in that election, it could still fall within 

 2   Vermont’s definition of “influencing an election.”  Id. at 998. 

 3            The  expansion  of  the  “influencing”  language  in  the  Vermont 

 4   Supreme Court’s Green Mountain Future decision has no impact here.  

 5   A  communication  only  qualifies  as  a  mass  media  activity  if  it 

 6   “includes  the  name  or  likeness  of  a  clearly  identified  candidate.”    Vt. 

 7   Stat. Ann. tit. 17, § 2901(11) (emphasis added).  If a communication 

 8   does  not  qualify  as  a  mass  media  activity,  it  does  not  trigger  the 

 9   disclosure statute in which the term “expenditure” is used.  See Vt. 

10   Stat.  Ann.  tit.  17,  §  2971(a)(1)  (“[A]  person  who  makes  expenditures 

11   for any one mass media activity totaling $500.00 or more . . . within 45 

12   days  before  a  primary,  general,  county,  or  local  election  shall,  for 

13   each  activity,  file  a  mass  media  report.”  (emphases  added)).    As  a 

14   result, the “influencing” language in the expenditure definition has 

15   no  force  in  this  context.    Because  the  “supporting  or  opposing” 

16   language  in  the  statutory  definition  of  “expenditure”  is  not  vague 




                                                       35 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   and the “influencing” language in its definition has no relevance to 

 2   the  mass  media  activity  statute,  we  reject  VRLC’s  vagueness 

 3   challenge to the term “expenditure” as it is used in the mass media 

 4   activity statute. 

 5   II.      First Amendment 

 6            A.       Express Advocacy 

 7            VRLC  contends  that  Vermont  cannot  impose  a  disclosure  or 

 8   identification  requirement  on  speech  unless  that  speech  is  “express 

 9   advocacy” or broadcast speech that is run shortly before an election 

10   and  targeted  at  the  relevant  electorate.    Because  Vermont’s 

11   definitions of regulated “electioneering communications” and “mass 

12   media  activities”  apply  to  speech  that  falls  outside  of  these 

13   categories,  VRLC  contends  that  they  violate  the  First  Amendment.  

14   Although VRLC’s position finds some support in pre‐Citizens United 

15   decisions, it cannot be squared with Citizens United.   




                                                       36 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            In  Buckley,  the  Supreme  Court  responded  to  vagueness  and 

 2   overbreadth  challenges  by  adopting  a  narrow  construction  of  the 

 3   term  “political  committee”  in  the  Federal  Election  Campaign  Act, 

 4   which required “political committees” and other persons to disclose 

 5   their  “expenditures.”    424  U.S.  at  80.    Specifically,  the  Supreme 

 6   Court  interpreted  “political  committee”  to  “only  encompass 

 7   organizations that are under the control of a candidate or the major 

 8   purpose  of  which  is  the  nomination  or  election  of  a  candidate”  and 

 9   reasoned  that  the  “[e]xpenditures  of  candidates  and  of  ‘political 

10   committees’ so construed can be assumed to fall within the core area 

11   sought  to  be  addressed  by  Congress.”    Id.  at  79  (emphasis  added).  

12   The  Supreme  Court  further  explained  that  “when  the  maker  of  the 

13   expenditure  is  .  .  .  an  individual  other  than  a  candidate  or  a  group 

14   other  than  a  ‘political  committee,’”  the  term  “expenditure”  should 

15   “reach  only  funds  used  for  communications  that  expressly  advocate 




                                                       37 
    No.  12‐2904‐cv 
    Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




1   the election or defeat of a clearly identified candidate.”  Id. at 79‐80 

2   (emphasis added).11 

3            Although  Buckley’s  narrowing  construction  arose  in  the 

4   context  of  constitutional  vagueness  and  overbreadth  challenges, 

5   subsequent  Supreme  Court  decisions  suggest  that  the  limits  the 

6   Court  imposed  on  the  statute  were  not  coextensive  with 


    11 In VRLC I, this Court relied on Buckley’s distinction between express and issue 
    advocacy to hold that a previous version of the Vermont disclosure statute was 
    “unconstitutional  on  its  face.    The  section  apparently  requires  reporting  of 
    expenditures  on  radio  or  television  advertisements  devoted  to  pure  issue 
    advocacy in violation of the clear command of Buckley.”  221 F.3d at 389 (footnote 
    omitted).  As described in the text, McConnell did not read Buckley as suggesting 
    “that  a  statute  that  was  neither  vague  nor  overbroad  would  be  required  to  toe 
    the  same  express  advocacy  line.”    540  U.S.  at  192.    As  a  result,  it  is  unclear 
    whether VRLC I’s holding that “pure issue advocacy” cannot be the subject of a 
    valid  governmental  regulation  remains  viable.    See  Minn.  Citizens  Concerned  for 
    Life,  Inc.  v.  Kelley,  427  F.3d  1106,  1111  (8th  Cir.  2005)  (noting  that  challenger’s 
    position found support in VRLC I, but rejecting challenger’s position because the 
    “court must follow the latest pronouncement of the Supreme Court,” which had 
    become  McConnell).    In  any  event,  as  described  in  the  text,  the  Citizens  United 
    Court  clarified  that  disclosure  requirements  can  sweep  more  broadly  than 
    “express advocacy.”  Even if it were not affected by Citizens United, VRLC I does 
    not  apply  here,  as  Vermont’s  more  recent  statute  does  not  reach  pure  issue 
    advocacy.  Speech does not qualify as an “electioneering communication” unless 
    it  refers  to  a  “clearly  identified  candidate,”  and  “promotes,”  “supports,” 
    “attacks,”  or  “opposes”  a  candidate.    Vt.  Stat.  Ann.  tit.  17,  § 2901(6).    And  the 
    mass  media  activity  reporting  requirement  is  not  triggered  absent  an 
    “expenditure”  (which  requires  a  purpose  of  “supporting  or  opposing  one  or 
    more  candidates”)  and  “mass  media  activity”  (which  requires  a  “clearly 
    identified candidate”).  Id. § 2971(a)(1), (b).   


                                                      38 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   constitutional  limits.    See  McConnell,  540  U.S.  at  191‐92  (“[A]  plain 

 2   reading of Buckley makes clear that the express advocacy limitation . 

 3   .  .  was  the  product  of  statutory  interpretation  rather  than  a 

 4   constitutional  command.”).    For  instance,  the  McConnell  Court 

 5   concluded,  without  indicating  that  the  First  Amendment  would 

 6   prohibit further disclosure requirements, that the government could 

 7   regulate  broadcast  speech  clearly  identifying  a  candidate  that  is 

 8   aired in a specific time period and targeted at the relevant electorate.  

 9   Id. at 194.  The Supreme Court explained that it was not drawing “a 

10   constitutional  boundary  that  forever  fixed  the  permissible  scope  of 

11   provisions regulating campaign‐related speech.”  Id. at 192‐93.   

12            Citizens United removed any lingering uncertainty concerning 

13   the  reach  of  constitutional  limitations  in  this  context.    In  Citizens 

14   United,  the  Supreme  Court  expressly  rejected  the  “contention  that 

15   the  disclosure  requirements  must  be  limited  to  speech  that  is  the 

16   functional  equivalent  of  express  advocacy,”  because  disclosure  is  a 




                                                       39 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   less  restrictive  strategy  for  deterring  corruption  and  informing  the 

 2   electorate.    558  U.S.  at  369;  accord  Buckley,  424  U.S.  at  66‐68.12    The 

 3   Court explained that even if Citizens United’s “ads only pertain to a 

 4   commercial  transaction,”  the  government  could  constitutionally 

 5   require  identification  and  disclosure  with  respect  to  the 

 6   advertisements because “the public has an interest in knowing who 

 7   is speaking about a candidate shortly before an election.”  Id.   

 8            As  a  result,  the  Vermont  statutes’  extension  beyond  express 

 9   advocacy does not render them unconstitutional. 

10            B.       Standard of Review  

11            Although  the  Vermont  statutes’  reach  beyond  express 

12   advocacy does not render them unconstitutional, the statutes remain 




        The  Seventh  Circuit  has  recently  interpreted  this  portion  of  Citizens  United  as 
     12

     confined  to  its  “specific  and  narrow  context.”    Wis.  Right  to  Life,  Inc.  v.  Barland, 
     No.  12‐2915,  2014  WL  1929619,  at  *29‐33  (7th  Cir.  May  14,  2014).    We  disagree.  
     There  is  no  indication  that  the  Citizens  United  ruling  depended  on  the  type  of 
     disclosure  requirements  it  upheld,  and  the  Court  specifically  referred  to  three 
     other instances where disclosure requirements were upheld.  Citizens United, 558 
     U.S.  at  369  (citing  Buckley,  424  U.S.  at  75‐76;  McConnell,  540  U.S.  at  321;  and 
     United States v. Harriss, 347 U.S. 612, 625 (1954)). 


                                                       40 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   subject to “exacting scrutiny,” which “requires a substantial relation 

 2   between  the  disclosure  requirement  and  a  sufficiently  important 

 3   governmental  interest.”    Id.  at  366‐67  (internal  quotation  marks 

 4   omitted).  A governmental interest in “providing the electorate with 

 5   information  about  the  sources  of  election‐related  spending”  may 

 6   justify disclosure requirements.  Id. at 367 (internal quotation marks 

 7   and  brackets  omitted).    Applying  exacting  scrutiny,  the  Supreme 

 8   Court  has  upheld  a  federal  statutory  provision  that  required 

 9   “televised  electioneering  communications  funded  by  anyone  other 

10   than a candidate” to include an identification statement stating “that 

11   ‘________  is  responsible  for  the  content  of  this  advertising.’”    Id.  at 

12   366‐71. 13 




        In  a  decision  that  predated  Citizens  United,  the  Second  Circuit  stated  that 
     13

     “[m]andatory disclosure requirements may represent a greater intrusion into the 
     exercise of First Amendment rights of freedom of speech and association than do 
     reporting  provisions  .  .  .  .”    VRLC  I,  221  F.3d  at  387  (citing  McIntyre  v.  Ohio 
     Elections  Comm’n,  514  U.S.  334,  355  (1995)).  This  view  now  appears  inconsistent 
     with Citizens United. 


                                                       41 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            Review of the monetary threshold for requiring disclosure of a 

 2   contribution  or  expenditure  is  highly  deferential.    In  Buckley,  the 

 3   Supreme Court suggested that a disclosure threshold will be upheld 

 4   unless  it  is  “wholly  without  rationality,”  specifically  stating  that  it 

 5   would not require the legislature “to establish that it has chosen the 

 6   highest reasonable threshold.”  424 U.S. at 83. 

 7            C.       Application 

 8            The  electioneering  communication  and  mass  media  activity 

 9   statutes are within the scope of regulation permitted under Citizens 

10   United.    An  electioneering  communication,  which  under  section 

11   2972(2) must identify the speaker, includes any “communication that 

12   refers  to  a  clearly  identified  candidate  for  office  and  that  promotes 

13   or  supports  a  candidate  for  that  office  or  attacks  or  opposes  a 

14   candidate  for  that  office,  regardless  of  whether  the  communication 

15   expressly advocates a vote for or against a candidate . . . .”  Vt. Stat. 

16   Ann.  tit.  17,  §  2901(6).    This  definition  by  its  terms  only  reaches 




                                                       42 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   communications that take a position on an actual candidacy.  Also, 

 2   although  the  provision  is  not  explicitly  time  limited,  an  individual 

 3   can only be a “candidate” within the meaning of the statute once she 

 4   has taken an “affirmative action” to become a candidate for office by 

 5   accepting $500 of contributions, making $500 of expenditures, filing 

 6   a  petition  for  nomination,  being  nominated,  or  announcing  her 

 7   candidacy.  Id. § 2901(1).  Thus, the statute will only apply during a 

 8   campaign  for  public  office.    As  a  result,  the  electioneering 

 9   communication  reporting  requirements  have  a  substantial  relation 

10   to  the  public’s  “interest  in  knowing  who  is  speaking  about  a 

11   candidate  shortly  before  an  election.”    Citizen’s  United,  558  U.S.  at 

12   369; see also Act of Jan. 23, 2014, 2014 Vt. Acts & Resolves No. 90, Sec. 

13   1(15)  (“Increasing  identification  information  in  electioneering 

14   communications  will  enable  the  electorate  to  evaluate  immediately 

15   the  speaker’s  message  and  will  bolster  the  sufficiently  important 




                                                       43 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   interest in permitting Vermonters to learn the sources of significant 

 2   influence in our State’s elections.”).   

 3            Admittedly,  the  mass  media  reporting  requirements,  because 

 4   they  do  not  directly  inform  the  public  about  the  identity  of  the 

 5   speaker,  are  less  tailored  to  the  asserted  public  interest  in 

 6   information  about  the  sources  of  election‐related  spending  than  an 

 7   identification  requirement.    But  notwithstanding  this  less  direct 

 8   nexus,  the  requirement  is  still  substantially  related  to  a  permissible 

 9   informational  interest.    The  mass  media  provision  is  explicitly 

10   limited in time and scope: (a) a mass media activity will only trigger 

11   the  reporting  requirement  if  it  occurs  “within  45  days  before  a 

12   primary, general,  county,  or local  election,”    Vt. Stat.  Ann.  tit. 17,  § 

13   2971(a)(1);  (b)  a  communication  only  qualifies  as  a  mass  media 

14   activity  if  it  includes  “the  name  or  likeness  of  a  clearly  identified 

15   candidate for office,” id. § 2901(11); and (c) a report is only required 

16   when  “expenditures”  (which,  under  section  2901(7),  must  have  the 




                                                       44 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   “purpose  of  influencing  an  election,  advocating  a  position  on  a 

 2   public  question,  or  supporting  or  opposing  a  candidate”)  “for  any 

 3   one mass media activity total[] $500.00 or more,” id. § 2971(a)(1).    

 4            These  targeted  mass  media  disclosure  requirements  are 

 5   substantially  related  to  a  sufficiently  important  governmental 

 6   interest.    By  alerting  candidates  whose  image  or  name  is  used,  the 

 7   reporting  requirement  will  identify  the  source  of  election‐related 

 8   information  and  encourage  candidate  response.    And  by  requiring 

 9   that  the  speaker  notify  the  candidate  whose  image  or  name  was 

10   used,  the  provision  brings  so‐called  “whisper  campaigns”  into  the 

11   sunlight14  and  also  helps  ensure  that  candidates  are  aware  of  and 

12   have an opportunity to take a position on the arguments being made 



        As  an  example  of  so‐called  “whisper  campaigns,”  there  have  been  (still 
     14

     unproven)  accusations  that  during  the  Republican  presidential  primary  race  in 
     2000, groups supporting a candidate arranged for mass phone calls that strongly 
     suggested that John McCain had an illegitimate child.  See Richard Gooding, The 
     Trashing  of  John  McCain,  VANITY  FAIR,  Nov.  2004,  available  at 
     http://www.vanityfair.com/politics/features/2004/11/mccain200411.    If  such 
     conduct occurred in Vermont, the group that arranged the phone calls would be 
     required  to  report  it  to  the  candidate  being  attacked.    This  would  allow  the 
     candidate to more quickly and effectively respond. 


                                                       45 
    No.  12‐2904‐cv 
    Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




1   in  their  name.    This  public  benefit  is  in  line  with  the  informational 

2   interest  approved  by  Citizens  United.    The  requirement  that  such 

3   reports  be  filed  within  twenty‐four  hours  of  the  communication  is 

4   also  directly  related  to  the  State’s  informational  interest  given  the 

5   need to rapidly address election‐related speech in the final weeks of 

6   a campaign. 

7            As  a  result,  the  Vermont  statutes  governing  electioneering 

8   communications  and  mass  media  activities  survive  exacting 

9   scrutiny. 




                                                      46 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1       “POLITICAL COMMITTEE” DEFINITION AND DISCLOSURE 
 2                       REQUIREMENTS 
 3
 4            VRLC  contends  that  the  Vermont  “political  committee” 

 5   definition  (i)  violates  the  Fourteenth  Amendment’s  due  process 

 6   guarantee  because  of  vagueness,  and  (ii)  violates  the  First 

 7   Amendment’s  free  speech  guarantee.    Like  the  district  court,  we 

 8   conclude that the statute is constitutional. 

 9   I.       Vagueness 

10            As noted above, VRLC asserts that the phrases “supporting or 

11   opposing”  and  “influencing  an  election”  are  unconstitutionally 

12   vague  as  used  in  the  PAC  definition.    These  phrases  are  either 

13   directly  incorporated  into  the  definition  of  “political  committee”  or 

14   are indirectly incorporated, through the definitions of “contribution” 

15   or  “expenditure.”    As  explained  above,  the  phrase  “supporting  or 

16   opposing”  is  not  unconstitutionally  vague.    See  McConnell,  540  U.S. 

17   at 170 n.64.   




                                                       47 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            Also  explained  above,  a  Vermont  Superior  Court  has 

 2   interpreted  the  phrase  “influencing  an  election”  such  that  it  is  co‐

 3   extensive  with  the  “supporting  or  opposing”  language.    Green 

 4   Mountain Future, Civ. Div. No. 758‐10‐10 Wncv, slip op. at 12 (Wash. 

 5   Super.  Ct.  June  28,  2011).    We  acknowledge  that  the  narrowing 

 6   construction provided by the Vermont Superior Court and relied on 

 7   by  Judge  Sessions  differs  from  the  narrowing  construction  more 

 8   recently provided by the Vermont Supreme Court.  This difference, 

 9   however, does not change the result.  The Vermont Supreme Court 

10   merely  broadened  the  Superior  Court’s  interpretation  in  the  sense 

11   that it read “influence an election” to also embrace communications 

12   that do not identify a specific candidate.  Green Mountain Future, 86 

13   A.3d  at  997‐98.    The  Vermont  Supreme  Court  explained  that  the 

14   “influencing”  phrase  still  “refer[s]  only  to  [the]  class  of  advocacy” 

15   covered by the phrase “supporting or opposing.”  Id. at 997. 




                                                       48 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            The fact that “influencing an election” covers communications 

 2   that  do  not  necessarily  identify  a  specific  candidate  does  not  make 

 3   the  phrase  unconstitutionally  vague.    In  McConnell,  540  U.S  at  184, 

 4   the  U.S.  Supreme  Court  upheld  against  a  vagueness  challenge  a 

 5   definition of “Federal election activity” that included:  

 6                  a  public  communication  that  refers  to  a 
 7                  clearly  identified  candidate  for  Federal 
 8                  office  (regardless  of  whether  a  candidate 
 9                  for State or local office is also mentioned or 
10                  identified) and that promotes or supports a 
11                  candidate  for  that  office,  or  attacks  or 
12                  opposes  a  candidate  for  that  office 
13                  (regardless  of  whether  the  communication 
14                  expressly  advocates  a  vote  for  or  against  a 
15                  candidate).   
16                   
17   2  U.S.C.  §  431(20)(A)(iii).    Despite  the  statute’s  explicit  application 

18   beyond  express  advocacy,  the  Supreme  Court  held  that  it  was  not 

19   unconstitutionally  vague.    McConnell,  540  U.S.  at  170  n.64.  

20   Vermont’s  use  of  “influencing”  only  describes  speech  that  the 

21   federal  statute  captures  with  the  terms  “promotes,”  “supports,” 

22   “attacks,”  and  “opposes.”    Because  the  phrase  “influencing”  in  the 



                                                       49 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   Vermont  statute  is  coextensive  with  the  federal  statute,  Vermont’s 

 2   statute is also not unconstitutionally vague. 

 3   II.      First Amendment  

 4            A.       “Major Purpose” 

 5            As  noted  above,  VRLC  contends  that  Vermont’s  PAC 

 6   disclosure  requirements  violate  the  First  Amendment,  arguing  that 

 7   Vermont may only impose a disclosure regime on an organization if 

 8   “the major purpose” of the organization is to advance a candidacy.     

 9            Prior  to  Citizens  United,  the  Fourth  Circuit  held  that  an 

10   organization  could  only  be  subjected  to  a  political  committee 

11   regulatory regime if the organization met “the major purpose” test.  

12   N.C.  Right  to  Life,  Inc.  v.  Leake,  525  F.3d  274,  288‐89,  295  (4th  Cir. 

13   2008) (“NCRL III”).  However, since Citizens United and its approval 

14   of  extensive  disclosure  regimes,  two  Circuits  have  concluded  that 

15   the  major purpose  test  is  not  a  constitutional  requirement.    See  Ctr. 

16   for  Individual  Freedom  v.  Madigan,  697  F.3d  464,  490  (7th  Cir.  2012) 




                                                       50 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   (“[T]he line‐drawing concerns that led the [Supreme] Court to adopt 

 2   the major purpose limitation for contribution and expenditure limits 

 3   in Buckley do not control our overbreadth analysis of the disclosure 

 4   requirements . . . .”);15 Nat’l Org. for Marriage v. McKee, 649 F.3d 34, 

 5   59  (1st  Cir.  2011)  (“We  find  no  reason  to  believe  that  this  so  called 

 6   ‘major purpose’ test, like the other narrowing constructions adopted 

 7   in  Buckley,  is  anything  more  than  an  artifact  of  the  Court’s 

 8   construction of a federal statute.”); see also Human Life of Wash., Inc., 

 9   624  F.3d  at  1009‐11  (concluding  that  Buckley  did  not  lay  down  a 

10   bright‐line  test  requiring  that  the  major  purpose  of  an  organization 

11   must  be  to  support  or  oppose  a  candidate,  and  that  a  state  law 




     15  The  Seventh  Circuit  has  since  distinguished  Center  for  Individual  Freedom  v. 
     Madigan  by  applying  the  “major  purpose”  limitation  to  narrow  a  campaign 
     finance  regulation  it  found  would  otherwise  violate  the  First  Amendment.  
     Barland, 2014 WL 1929619, at *33, 36‐37.  Although Barland seems to accept that 
     the  major  purpose  limitation  is  not  a  “constitutional  command,”  it  asserts  that 
     the  limitation  remains  an  “important  check”  to  determine  whether  a  disclosure 
     rule  is  closely  tailored  to  the  public’s  information  interest.  Id.  at  *36  (internal 
     quotation marks omitted). We believe it is unnecessary here to resort to a major 
     purpose limitation to hold that the disclosure regime satisfies exacting scrutiny. 


                                                       51 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   regulating  organizations  with  a  major  purpose  of  engaging  in  such 

 2   actions was constitutional).   

 3            We  join  the  Circuits  that  have  considered  PAC  definitions  in 

 4   this context after Citizens United and hold that the Constitution does 

 5   not  require  disclosure  regulatory  statutes  to  be  limited  to  groups 

 6   having  “the  major  purpose”  of  nominating  or  electing  a  candidate.  

 7   The  “express  advocacy”  analysis  above  applies  with  equal  force  to 

 8   “the  major  purpose”  analysis  here.    When  the  Buckley  Court 

 9   construed  the  relevant  federal  statute  to  reach  only  groups  having 

10   “the  major  purpose”  of  electing  a  candidate,  it  was  drawing  a 

11   statutory line.  See McConnell, 540 U.S. at 191‐93.  It was not holding 

12   that the Constitution forbade any regulations from going further.  Id. 

13            B.       Standard of Review 

14            Although  Vermont’s  PAC  statutes  are  not  rendered 

15   unconstitutional  because  they  reach  beyond  organizations  having 

16   the  “major  purpose”  of  nominating  or  electing  a  candidate,  they 




                                                       52 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   remain  subject  to  the  appropriate  degree  of  constitutional  scrutiny.  

 2   VRLC argues that “[s]trict scrutiny applies to government’s defining 

 3   an  organization  as  a  political  committee  –  or  whatever  label  a 

 4   jurisdiction  uses  –  and  thereby  imposing  political‐committee 

 5   burdens.”    Appellants’  Br.  45.    In  essence,  VRLC  asks  this  Court  to 

 6   aggregate the  various  statutory  provisions  that  apply  to  a  Vermont 

 7   “political  committee,”  decide  that  these  provisions  add  up  to  an 

 8   “onerous  burden,”  and  conclude  from  this  that  the  definition  of  a 

 9   Vermont political committee must be evaluated using strict scrutiny.    

10            But as the Fourth Circuit has recently explained: 

11                     [The  Citizens  United]  Court  used  the  word 
12                     “onerous”  in  describing  certain  PAC‐style 
13                     obligations  and  restrictions  [but]  .  .  .  .  the 
14                     Court  distinguished  its  application  of  the 
15                     strict  scrutiny  standard  to  expenditure 
16                     restrictions  from  the  exacting  scrutiny 
17                     standard      applicable      to       disclosure 
18                     requirement  provisions  .  .  .  .  In  sum,  we 
19                     conclude  that  even  after  Citizens  United,  it 
20                     remains  the  law  that  provisions  imposing 
21                     disclosure  obligations  are  reviewed  under 




                                                       53 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1                 the intermediate scrutiny level of “exacting 
 2                 scrutiny.” 
 3                    
 4   The  Real  Truth  About  Abortion,  Inc.  v.  Fed.  Election  Comm’n,  681  F.3d 

 5   544, 549 (4th Cir. 2012), cert. denied, 133 S. Ct. 841 (2013); accord Wis. 

 6   Right to Life, Inc. v. Barland, No. 12‐2915, 2014 WL 1929619, at *33 (7th 

 7   Cir.  May  14,  2014)  (applying  exacting  scrutiny  to  review  rule  that 

 8   imposed  “PAC‐like  disclosure  program”  on  “independent 

 9   disbursement  organizations”);  Free  Speech  v.  Fed.  Election  Comm’n, 

10   720  F.3d  788,  792‐93  (10th  Cir.  2013),  cert.  denied,  2014  WL  2011565 

11   (May 19, 2014); Human Life of Wash. Inc., 624 F.3d at 1012‐13. 

12            Vermont’s  definition  of  “political  committee,”  which  is  then 

13   used  to  impose  disclosure  obligations,  does  not  require  strict 

14   scrutiny  review.    A  defined  term  such  as  “political  committee”  is 

15   simply a useful drafting tool.  The definition sets out the domain of a 

16   series  of  separate  statutory  provisions.    For  example,  the  statute 

17   currently  defines  “political  committee”  in  section  2901(13),  then 

18   subjects  every  “political  committee”  to  disclosure  requirements  in 



                                                       54 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   section  2964.    The  statute  could  be  rewritten  to  dispense  with  the 

 2   defined  term  “political  committee”  by  making  the  disclosure 

 3   requirements  a  standalone  provision.    The  same  process  could  be 

 4   followed  with  every  other  provision,  including  the  contribution 

 5   limitations  in  section  2941(a)(4).    This  process  would  not  alter  the 

 6   substance  of  the  statute,  and  the  resulting  statute  likely  would  be 

 7   unwieldy;  it  would  be  more  difficult  to  apply  and  review.    But  it 

 8   would lack a “political committee” definition that could be subjected 

 9   to the type of challenge envisioned by VRLC.   

10            It  is  the  challenged  regulation,  not  the  PAC  definition, 

11   therefore,  that  determines  what  level  of  scrutiny  should  apply.  

12   VRLC  highlights  the  following  obligations  that  apply  to  an 

13   organization once it is defined as a political committee: registration, 

14   recordkeeping necessary for reporting, and reporting requirements.  

15   It asserts these “are the very burdens that are ‘onerous’ as a matter 

16   of  law.”    Appellants’  Br.  43.    These  requirements  amount  to  the 




                                                       55 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   establishment  of  a  disclosure  regime.    As  a  result,  we,  like  the 

 2   district  court,  apply  exacting  scrutiny  to  the  “political  committee” 

 3   definition  as  used  to  impose  the  registration  and  disclosure 

 4   requirements here.16  Vt. Right to Life Comm., Inc., 875 F. Supp. 2d. at 

 5   393;  see  also  Yamada  v.  Weaver,  872  F.  Supp.  2d  1023,  1048  (D.  Haw. 

 6   2012) (collecting cases that “analyzed various definitions of ‘political 

 7   committee,’  which  include  the  burdens  associated  with  such 

 8   classification, and considered them to be ‘disclosure requirements’”).  

 9            C.       Application 

10            Judge Sessions correctly found that Vermont’s PAC definition, 

11   in the context of disclosure requirements, survives exacting scrutiny.  

12   Vt.  Right  to  Life  Comm.,  Inc.,  875  F.  Supp.  2d  at  396‐97.    Vermont’s 

13   regime  only  calls  for  disclosures  of  “contributions”  and 



     16
        Although  there  may  be  an  open  question  as  to  what  level  of  scrutiny  should 
     apply  where  the  political  committee  definition  is  used  to  impose  the  burden  of 
     contribution  limits,  we,  like  the  district  court,  do  not  find  a  need  to  reach  that 
     question  here.    VRLC  has  not  challenged  the  contribution  limits  and  expressly 
     stated  in  its  brief  that  such  limits  were  “immaterial”  for  the  purpose  of  its 
     challenge to the political committee definition.


                                                       56 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   “expenditures,”  both  of  which  are  defined  terms  that  require  a 

 2   purpose to promote or oppose a candidacy.  Vt. Stat. Ann. tit. 17, § 

 3   2901(4),  (7).    In  other  words,  Vermont  PACs  need  only  disclose 

 4   transactions  that  have  the  purpose  of  supporting  or  opposing  a 

 5   candidate.17    The  disclosure  regime  is  substantially  related  to  the 

 6   recognized  governmental  interest  in  “providing  the  electorate  with 

 7   information about the sources of election‐related spending.”  Citizens 

 8   United, 558 U.S. at 367 (internal quotation marks omitted).   

 9            The  definition  also  reaches  groups  only  once  they  have 

10   accepted contributions of $1,000 or more and made expenditures of 

11   $1,000  or  more  in  any  two‐year  general  election  cycle  for  the 

12   purpose of supporting or opposing one or more candidates.  See Vt. 

13   Stat.  Ann.  tit.  17,  §  2901(13).    This  is  different  from  the  Wisconsin 

14   regulation  struck  down  by  the  Seventh  Circuit  that  imposed  a 

15   disclosure regime on “every independent group that crosses the very 

        The  statutory  scheme  only  asks  for  information  that  PACs  would  track  even 
     17

     absent a legal requirement.  A contributor database is a valuable asset for a PAC, 
     and few organizations would fail to maintain an accounting of its expenditures.   


                                                       57 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   low  $300  threshold  in  express‐advocacy  spending.”  Barland,  2014 

 2   WL 1929619, at *35 (emphasis in original).  The Seventh Circuit itself 

 3   relied  on  regulatory  differences  to  distinguish  Barland  from  its 

 4   earlier  decision  to  uphold  Illinois’  disclosure  system  because  that 

 5   political  committee  definition  covered  “only  groups  that  accept 

 6   contribution or make expenditures ‘on behalf of or in opposition to’ 

 7   a candidate or ballot initiative.”  Id. at *33 (quoting Madigan, 697 F.3d 

 8   at  488).    Factual  distinctions  aside,  we  find  the  Seventh  Circuit’s 

 9   reasoning  in  Center  of  Individual  Freedom  v.  Madigan  the  more 

10   persuasive: “[O]ur inquiry depends on whether there is a substantial 

11   relation  between  [Vermont’s]  interest  in  informing  its  electorate 

12   about  who  is  speaking  before  an  election  and  [its]  regulation  of 

13   campaign‐related  spending  by  groups  whose  major  purpose  is  not 

14   electoral politics.  We find that there is.”  697 F.3d at 491 (emphasis 

15   in original). 




                                                       58 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            Moreover,  Vermont’s  PAC  definition  is  limited  to 

 2   organizations that make expenditures and receive contributions.  Vt. 

 3   Stat. Ann. tit. 17, § 2901(13).  This definition has a substantial relation 

 4   to  Vermont’s  legitimate  informational  interests.    Defining  PACs  as 

 5   entities  that  receive  contributions  and  then  imposing  disclosure 

 6   requirements  simply  addresses  the  situation  where,  for  example,  a 

 7   corporation  creates  an  entity  with  an  opaque  name  –  say, 

 8   “Americans  for  Responsible  Solutions”  –  contributes  money  to  that 

 9   entity,  and  has  that  entity  engage  in  speech  on  its  behalf.    By 

10   requiring  that  entity  to  meet  reporting  and  organizational 

11   requirements,  Vermont  can  ensure  that  the  underlying  speaker  is 

12   revealed.  If the same corporation wishes to engage in independent 

13   expenditures,  however,  it  is  free  to  do  so  without  limitation  and 

14   without  falling  under  the  PAC  definition  and  disclosure 

15   requirements as long as it does not receive contributions.     




                                                       59 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            Vermont’s  tailored  disclosure  regime  is  distinguishable  from 

 2   the perpetual reporting and organizational requirements that raised 

 3   concern for the Eighth Circuit.  See Minn. Citizens Concerned for Life, 

 4   Inc. v. Swanson, 692 F.3d 864, 867‐69, 872‐73 (8th Cir. 2012) (en banc) 

 5   (addressing Minnesota statute that required any association seeking 

 6   to engage in independent expenditures to set up a PAC).  The Eighth 

 7   Circuit  expressed  doubt  over  Minnesota’s  reporting  requirements, 

 8   which  were  “untethered  from  continued  speech.”    Id.  at  876.  

 9   Similarly,  in  Iowa  Right  to  Life  Committee,  Inc.  v.  Tooker,  the  Eighth 

10   Circuit  rejected  an  Iowa  statute  on  the basis  of  its  requirement  that 

11   groups “file perpetual, ongoing reports.”  717 F.3d 576, 597 (8th Cir. 

12   2013),  cert.  denied,  134  S.  Ct.  1787  (2014).    By  contrast,  the  Vermont 

13   statute  at  issue  only  considers  a  group  a  “political  committee”  and 

14   subjects it to reporting requirements if it receives contributions and 

15   makes expenditures of $1,000 or more in a two‐year general election 

16   cycle.  Vt. Stat. Ann. tit. 17, § 2901(13).  The reporting requirement, 




                                                       60 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   therefore,  is  not  “perpetual”;  it  is  contingent  upon  qualifying  as  a 

 2   PAC based on a group’s ongoing contributions and expenditures.  In 

 3   addition, the Vermont statute recognizes the ability of a PAC to file a 

 4   “final report” that lists all of its contributions and expenditures and 

 5   terminates its campaign activities.  Id. § 2965(b). 

 6            VRLC‐FIPE  also  contends  that  the  $100  threshold  for 

 7   reporting  a  contribution,  see  id.  §  2963(a)(1),  is  too  low.    In  Buckley, 

 8   the  Supreme  Court  upheld  a  disclosure  threshold  after  observing 

 9   that  it  was  not  “wholly  without  rationality.”    424  U.S.  at  83.    The 

10   Ninth Circuit has applied a “wholly without rationality” standard in 

11   evaluating  a  disclosure  threshold,  although  it  evaluated  the  overall 

12   scheme  using  an  “exacting  scrutiny”  standard.    Canyon  Ferry  Rd. 

13   Baptist  Church  of  E.  Helena,  Inc.  v.  Unsworth,  556  F.3d  1021,  1031, 

14   1033‐34 (9th Cir. 2009).18  Regardless of the applicable standard, the 




     18  Although  VRLC‐FIPE  contends  that  the  Fourth  Circuit  has  applied  a  more 
     stringent test to a disclosure threshold, it is not clear whether the Fourth Circuit 
     was inquiring into the actual dollar value that would trigger a report.  N.C. Right 


                                                       61 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   threshold  is  not  so  low  as  to  prompt  any  real  constitutional  doubt.  

 2   See Nat’l Org. for Marriage v. McKee, 669 F.3d 34, 40‐41 (1st Cir. 2012) 

 3   (upholding  $100  threshold);  Family  PAC  v.  McKenna,  685  F.3d  800, 

 4   809 n.7 (9th Cir. 2012) (approving disclosure requirements triggered 

 5   by $25 and $100 contributions, and noting that “[i]t is far from clear . 

 6   .  .  that  even  a  zero‐dollar  disclosure  threshold  would  succumb  to 

 7   exacting  scrutiny”).    We  thus  also  sustain  the  district  court’s 

 8   approval of the disclosure threshold.   

 9            POLITICAL COMMITTEE CONTRIBUTION LIMITS 

10            Vermont law provides that a “political committee . . . shall not 

11   accept  contributions  totaling  more  than  $2,000.00  from  a  single 

12   source, political committee or political party in any two‐year general 

13   election cycle.”  Vt. Stat. Ann. tit. 17, § 2805(a).19  We have previously 

14   held  that  it  is  “unquestionably  constitutional”  for  the  State  to  limit 


     to Life Comm. Fund for Indep. Political Expenditures v. Leake, 524 F.3d 427, 439 (4th 
     Cir. 2008). 
      
     19  As  mentioned  in  note  4  supra,  new  contribution  limits  will  take  effect  on 

     January 1, 2015. 


                                                       62 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   contributions  to  groups  “making  contributions  to  or  coordinated 

 2   expenditures  with  candidates  for  office.”    Landell,  382  F.3d  at  140.  

 3   As  a  result,  Vermont  may  impose  contribution  limits  on  VRLC‐PC, 

 4   an entity that makes contributions to candidates.  The only question 

 5   here is whether the statute’s contribution limits are unconstitutional 

 6   as  applied  to  VRLC‐FIPE,  which  claims  to  be  an  independent‐

 7   expenditure‐only PAC.  

 8   I.       Campaign Finance Standards of Review 

 9            A.       Expenditure Limits 

10            Strict  scrutiny  applies  when  the  government  seeks  to  ban  or 

11   limit political expenditures.  Ognibene v. Parkes, 671 F.3d 174, 182 (2d 

12   Cir.  2012).    In  order  for  a  restriction  to  survive  strict  scrutiny,  the 

13   government  must  show  that  the  restriction  “furthers  a  compelling 

14   interest  and  is  narrowly  tailored  to  achieve  that  interest.”    Citizens 

15   United,  558  U.S.  at  340  (internal  citations  and  quotation  marks 

16   omitted).   




                                                       63 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            The  Supreme  Court  has  recognized  only  one  interest  that  is 

 2   sufficiently  compelling  to  justify  an  expenditure  limitation: 

 3   preventing the actuality or appearance of quid pro quo corruption.  Id. 

 4   at  358‐59.    It  has  expressly  rejected  any  governmental  interest  in 

 5   preventing  the  appearance  of  influence  or  access,  id.  at  359‐60, 

 6   limiting  distortions  of  the  marketplace  of  ideas,  id.  at  349‐50, 

 7   protecting  the  dissenting  shareholders  of  corporate  speakers,  id.  at 

 8   361‐62,  equalizing  the  resources  of  candidates,  Buckley,  424  U.S.  at 

 9   56,  or  ensuring  that  government  officials  do  not  devote  excessive 

10   time  to  raising  money,  Randall,  548  U.S.  at  243,  245‐46.    The  anti‐

11   corruption rationale cannot justify a limitation on expenditures that 

12   are  not  coordinated  with  any  political  campaign.    Ariz.  Free  Enter. 

13   Club’s Freedom Club PAC v. Bennett, 131 S. Ct. 2806, 2826 (2011). 

14            B.       Contribution Limits 

15            Contribution limits are “more leniently reviewed because they 

16   pose  only  indirect  constraints  on  speech  and  associational  rights.”  




                                                       64 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   Ognibene,  671  F.3d  at  182‐83.    Contribution  limitations  or  bans  “are 

 2   permissible  as  long  as  they  are  closely  drawn  to  address  a 

 3   sufficiently important state interest.”  Id. at 183; see also Green Party of 

 4   Conn.  v.  Garfield,  616  F.3d  189,  199  (2d  Cir.  2010)  (quoting  Fed. 

 5   Election Comm’n v. Beaumont, 539 U.S. 146, 162 (2003)).  The Supreme 

 6   Court recently stated that campaign finance restrictions must target 

 7   quid  pro  quo  corruption  or  its  appearance  in  order  to  survive  First 

 8   Amendment scrutiny.  McCutcheon v. Fed. Election Comm’n, 134 S. Ct. 

 9   1434,  1441‐42,  1450  (2014).20  Special  deference  is  due  to  the 

10   legislature’s  selection  of  the  precise  contribution  amount  limits.  

11   Ognibene, 671 F.3d at 189. 




     20
        The  Court  also  allowed  for  the  possibility  that  such  regulation  could  be 
     justified  as  preventing  circumvention  of  contribution  limits.  McCutcheon  v.  Fed. 
     Election Comm’n, 134 S. Ct. 1434, 1452‐53, 1457 (2014); see also Ognibene v. Parkes, 
     671 F.3d 174, 194‐95 (2d Cir. 2012) (identifying as two interests that could justify 
     contribution  limitations:  (1)  an  anti‐corruption  interest  in  avoiding  quid  pro  quo 
     corruption  or  the  appearance  of  quid  pro  quo  corruption;  and  (2)  an  “anti‐
     circumvention interest in preventing the evasion of valid contribution limits.”).  



                                                       65 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   II.      Independent‐Expenditure‐Only Groups 

 2            In  Citizens  United,  the  Supreme  Court  declared  that  “‘[t]he 

 3   absence of prearrangement and coordination of an expenditure with 

 4   the  candidate  or  his  agent  not  only  undermines  the  value  of  the 

 5   expenditure  to  the  candidate,  but  also  alleviates  the  danger  that 

 6   expenditures  will  be  given  as  a  quid  pro  quo  for  improper 

 7   commitments from the candidate.’”  558 U.S. at 345 (quoting Buckley, 

 8   424  U.S.  at  47);  see  also  Cal.  Med.  Ass’n  v.  Fed.  Election  Comm’n,  453 

 9   U.S. 182, 203 (1981) (Blackmun, J., concurring in part and concurring 

10   in the judgment) (“Cal. Med.”).  As we have noted, see N.Y. Progress 

11   & Prot. PAC v. Walsh, 733 F.3d 483, 487 (2d Cir. 2013), several Courts 

12   of  Appeals  have  concluded  that  an  anti‐corruption  rationale 

13   therefore  cannot  apply  to  contributions  to  groups  that  engage  only 

14   in  independent  expenditures.    See  Wisc.  Right  to  Life  State  Political 

15   Action Comm. v. Barland, 664 F.3d 139, 154 (7th Cir. 2011) (“WRLC I”); 

16   Thalheimer v. City of San Diego, 645 F.3d 1109, 1118‐21 (9th Cir. 2011); 




                                                       66 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   NCRL  III,  525  F.3d  at  295.    For  example,  the  U.S.  Court  of  Appeals 

 2   for the District of Columbia stated that, in the context of groups that 

 3   make  independent  expenditures  only,  the  Supreme  “Court  has 

 4   effectively  held  that  there  is  no  corrupting  ‘quid’  for  which  a 

 5   candidate might in exchange offer a corrupt ‘quo.’”  SpeechNow.org v. 

 6   Fed. Election Comm’n, 599 F.3d 686, 694‐95 (D.C. Cir. 2010) (en banc).   

 7            VRLC‐FIPE  urges  that  we  follow  these  courts  and  hold  that 

 8   contribution  limits  may  not  be  constitutionally  applied  to 

 9   “independent expenditure” entities.  But even if contribution limits 

10   would  be  unconstitutional  as  applied  to  independent‐expenditure‐

11   only groups, VRLC‐FIPE would not succeed here.  The district court 

12   correctly concluded that based on the undisputed facts presented at 

13   summary  judgment,  VRLC‐FIPE  is  enmeshed  financially  and 

14   organizationally  with  VRLC‐PC,  a  PAC  that  makes  direct 

15   contributions  to  candidates.    Thus,  because  contribution  limits  are 




                                                       67 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   constitutional  as  applied  to  VRLC‐PC,  we  agree  with  the  district 

 2   court that they also may be applied to VRLC‐FIPE. 

 3            In  holding  that  independent  expenditures  cannot  give  rise  to 

 4   quid pro quo corruption, the Supreme Court focused on the “absence 

 5   of  prearrangement  and  coordination”  when  expenditures  are 

 6   independent.    Citizens  United,  558  U.S.  at  345,  357‐61;  see  also  Ala. 

 7   Democratic  Conference  v.  Broussard,  541  F.  App’x  931,  935  (11th  Cir. 

 8   2013)  (per  curiam)  (“In  prohibiting  limits  on  independent 

 9   expenditures,  Citizens  United  heavily  emphasized  the  independent, 

10   uncoordinated  nature  of  those  expenditures,  which  alleviates 

11   concerns about corruption.”).  Although some courts have held that 

12   the  creation  of  separate  bank  accounts  is  by  itself  sufficient  to  treat 

13   the  entity  as  an  independent‐expenditure‐only  group,  see,  e.g., 

14   Emily’s List v. Fed. Election Comm’n, 581 F.3d 1, 12 (D.C. Cir. 2009),21 



       Even the D.C. district courts, however, have not resolved whether Emily’s List 
     21

     holds  that  a  separate  bank  account  alone  is  sufficient  to  allow  for  unlimited 
     expenditures.  Compare Stop This Insanity, Inc. Emp. Leadership Fund v. Fed. Election 
     Commʹn, 902 F. Supp. 2d 23, 43 (D.D.C. 2012) (“When a single entity is allowed to 


                                                       68 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   we  do  not  believe  that  is  enough  to  ensure  there  is  a  lack  of 

 2   “prearrangement and coordination.”  A separate bank account may 

 3   be  relevant,  but  it  does  not  prevent  coordinated  expenditures  – 

 4   whereby  funds  are  spent  in  coordination  with  the  candidate.    See 

 5   Stop  This  Insanity,  Inc.  Emp.  Leadership  Fund  v.  Fed.  Election  Comm’n, 

 6   902 F. Supp. 2d 23, 43 (D.D.C. 2012).   

 7            Nor is it enough to merely state in organizational documents 

 8   that  a  group  is  an  independent‐expenditure‐only  group.    Some 

 9   actual  organizational  separation  between  the  groups  must  exist  to 

10   assure that the expenditures are in fact uncoordinated.  We therefore 

11   decline  to  adopt  the  reasoning  of  the  Fourth  Circuit  in  NCRL  III.  

12   There,  the  Fourth  Circuit  rejected  North  Carolina’s  argument  that 




     make both limited direct contributions and unlimited independent expenditures, 
     keeping the bank accounts for those two purposes separate is simply insufficient 
     to overcome the appearance that the entity is in cahoots with the candidates and 
     parties  that  it  coordinates  with  and  supports.”),  with  Carey  v.  Fed.  Election 
     Comm’n,  791  F.  Supp.  2d  121,  135  (D.D.C.  2011)  (“As  long  as  Plaintiffs  strictly 
     segregate these funds . . . they are free to seek and expend unlimited soft money 
     funds geared toward independent expenditures.”). 
      


                                                       69 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   NCRL‐FIPE (a similar organization to VRLC‐FIPE) was “not actually 

 2   an  independent  expenditure  committee  because  it  [was]  ‘closely 

 3   intertwined’”  with  NCRL  and  NCRL‐PAC,  two  organizations 

 4   (similar to VRLC and VRLC‐PC) that did not limit their activities to 

 5   independent  expenditures.    NCRL  III,  525  F.3d  at  294  n.8.    The 

 6   Fourth        Circuit         concluded           based            only    on    NCRL‐FIPE’s 

 7   organizational  documents  that  the  group  was  “independent  as  a 

 8   matter of law.”22  Id.  We do not agree that organizational documents 

 9   alone  satisfy  the  anti‐corruption  concern  with  coordinated 

10   expenditures that may justify contribution limits.   

11            There  is  little  guidance  from  other  courts  on  examining 

12   coordination of expenditures, but we conclude that, at a minimum, 

     22  Dissenting  from  this  conclusion,  Judge  Michael  stated  that  “at  any  given 
     moment,  the  same  director  or  staffer  is  on  the  one  hand  ensuring  that  NCRL–
     PACʹs activities follow a candidateʹs campaign strategy, while on the other hand 
     ‘independently’  designing  NCRL–FIPEʹs  expenditure  strategy  to  promote  that 
     same  candidate.”    NCRL  III,  525  F.3d  274,  336  (4th  Cir.  2008)  (Michael,  J., 
     dissenting).    He  concluded  that  without  any  organizational  separation  it  was 
     “hard to understand how NCRL‐FIPE could, whether intentionally or not, avoid 
     incorporating  the  coordinated  campaign  strategies  used  by  NCRL‐PAC  into  its 
     own ostensibly independent campaign work.”  Id. 
      


                                                       70 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   there  must  be  some  organizational  separation  to  lessen  the  risks  of 

 2   coordinated           expenditures.                Separate        bank    accounts    and 

 3   organizational  documents  do  not  ensure  that  “information  []  will 

 4   only  be  used  for  independent  expenditures.”    Catholic  Leadership 

 5   Coal. of Tex. v. Reisman, No. A‐12‐CA‐566‐SS, 2013 WL 2404066, at *17 

 6   (W.D. Tex. May 30, 2013) (emphasis added) (“The informational wall 

 7   [that  plaintiff]  asserts  it  can  raise  to  keep  its  independent 

 8   expenditure  activities  entirely  separate  from  its  direct  campaign 

 9   contribution  activities  is  thin  at  best.    This  triggers  the  precise 

10   dangers  of  corruption,  and  the  appearance  of  corruption,  which 

11   motivated  the  Court  in  Buckley  to  uphold  the  challenged 

12   contribution  limits.”).    As  discussed  below,  whether  a  group  is 

13   functionally  distinct  from  a  non‐independent‐expenditure‐only 

14   entity  may  depend  on  factors  such  as  the  overlap  of  staff  and 

15   resources,  the  lack  of  financial  independence,  the  coordination  of 

16   activities, and the flow of information between the entities.   




                                                       71 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            The  decisions  cited  by  VRLC‐FIPE  to  challenge  the  district 

 2   court’s  conclusion  that  VRLC‐FIPE  is  not  sufficiently  separate  from 

 3   VRLC‐PC  are  inapposite.    In  Citizens  United,  the  Supreme  Court 

 4   observed  that  a  corporation’s  “PAC  is  a  separate  association  from 

 5   the  corporation.”    558  U.S.  at  337.    But  it  did  so  only  to  emphasize 

 6   how  the  challenged  statute  was  “a  ban  on  corporate  speech 

 7   notwithstanding  the  fact  that  a  PAC  created  by  a  corporation  can 

 8   still  speak.”    Id.    In  Cal.  Med.,  the  Supreme  Court  observed  that  a 

 9   PAC was not “merely the mouthpiece” of its contributor because the 

10   PAC  was  a  “multicandidate  political  committee”  and  “receive[d] 

11   contributions  from  more  than  50  persons  during  a  calendar  year.”  

12   453  U.S.  at  196.    The  Court’s  reliance  on  these  facts  supports  our 

13   conclusion  that  whether  two  entities  are  separate  depends  on  their 

14   particular circumstances.  The Supreme Court rejected the assertion 

15   that a contributor’s contributions to a PAC “should receive the same 

16   constitutional protection as [the PAC’s] independent expenditures.”  




                                                       72 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   Id. at 195.  These decisions do not support VRLC‐FIPE’s position that 

 2   the  facts  regarding  its  relationships  with  VRLC  and  VRLC‐PC  are 

 3   irrelevant  to  the  constitutional  analysis.    See  Ala.  Democratic 

 4   Conference,  541  F.  App’x  at  936  (“In  this  as‐applied  challenge, 

 5   whether the establishment of separate bank accounts by . . . a hybrid 

 6   independent expenditure and campaign contribution organization[] 

 7   eliminates all corruption concerns is a question of fact.”) 

 8   III.     Undisputed  Facts  in  the  District  Court’s  Evaluation  of  the 
 9            Summary Judgment Motions 
10             
11            The  role  of  the  court  on  a  summary  judgment  motion  is  “to 

12   determine  whether,  as  to  any  material  issue,  a  genuine  factual 

13   dispute  exists.”    In  re  Dana  Corp.,  574  F.3d  129,  151  (2d  Cir.  2009).  

14   VRLC‐FIPE  did  not  contest  the  evidence  presented  by  Vermont  or 

15   present opposing evidence at summary judgment.  Vermont argued 

16   “that [VRLC‐FIPE] in fact is enmeshed completely with [VRLC‐PC], 

17   which  contributes  funds  to  candidates.”  VRLC‐FIPE  apparently 

18   “chose[]  not  to  take  the  fallback  position  of  contesting  the  factual 



                                                       73 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   showing  [Vermont]  has  made  to  prove  its  point,”  but  simply 

 2   asserted that “its status is cemented as a matter of law” and argued 

 3   that  it  is  “entitled  to  judgment  as  a  matter  of  law  regardless  of 

 4   [Vermont’s] evidence.”  Vt. Right to Life Comm., Inc., 875 F. Supp. 2d 

 5   at 384, 404‐05. 

 6            The  State’s  summary  judgment  motion  included  numerous 

 7   depositions,  financial  reports,  emails,  meeting  minutes,  and  expert 

 8   reports.    Both  parties  attached  statements  of  undisputed  materials 

 9   facts to their summary judgment motions.  In its response brief, the 

10   State  attached  a  statement  of  disputed  facts,  which  contested 

11   Plaintiffs’ showing.  Plaintiffs did not file an opposing statement of 

12   disputed  facts.    Therefore,  we,  like  the  district  court,  consider  the 

13   factual  record  undisputed.    On  the  basis  of  the  State’s  evidence, 

14   described below, we agree with the district court that there was no 

15   genuine  dispute  of  material  fact  as  to  VRLC‐FIPE’s  organizational 

16   separation from VRLC‐PC.  




                                                       74 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            VRLC‐PC is registered with the Federal Election Commission 

 2   as a federal PAC and was created by VRLC to engage in federal and 

 3   state  campaign  activities,  including  making  direct  contributions  to 

 4   candidates.    It  is  clearly  not  an  independent‐expenditure‐only 

 5   group.  VRLC‐FIPE offers only two facts to demonstrate that it must 

 6   be  treated  as  separate  from  VRLC‐PC.    One,  the  organizational 

 7   documents show that VRLC created two committees, VRLC‐PC and 

 8   VRLC‐FIPE.    Two,  VRLC‐FIPE  maintains  a  separate  bank  account.  

 9   For the reasons discussed above, these facts alone are not enough to 

10   hold  that  VRLC‐FIPE  is  an  independent‐expenditure‐only  group 

11   when,  based  on  the  State’s  undisputed  evidence,  it  is  otherwise 

12   indistinguishable  from  the  non‐independent‐expenditure‐only 

13   group, VRLC‐PC.    

14            First,  the  fact  that  there  are  two  separate  bank  accounts  does 

15   not  mean  the  funds  were  actually  treated  as  separate.    An 

16   accountant  who  examined  VLRC’s,  VRLC‐FIPE’s,  and  VRLC‐PC’s 




                                                       75 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   structure  and  finances  for  the  State  described  “a  fluidity  of  funds 

 2   between  VLRC‐FIPE  and  VRLC‐PC.”    He  found  that  VRLC 

 3   transferred  funds  from  VRLC‐PC  to  VRLC‐FIPE  if  VRLC‐FIPE 

 4   lacked  the  resources  to  engage  in  a  certain  activity.    VRLC‐FIPE’s 

 5   treasurer  testified  that  the  groups  use  VRLC‐PC’s  money  to  fund 

 6   VRLC‐FIPE’s  primary  activity  of  producing  voter  guides  when 

 7   VRLC‐FIPE lacks the funding.  Meeting minutes also show that the 

 8   two  groups  do  not  consider  their  funding  streams  as  distinct.    In  a 

 9   2008  VRLC‐PC  committee  meeting,  for  example,  those  present 

10   described  a  joint  fundraising  goal  in  combined  VRLC‐FIPE  and 

11   VRLC‐PC funds.  Taken as a whole, the groups’ financial history and 

12   related  documents  do  not  support  a  finding  that  there  is  any 

13   operational barrier between VRLC‐FIPE and VRLC‐PC. 23 



     23  We  acknowledge  that  the  record  does  not  show  that  funds  from  VRLC‐FIPE 
     were  used  for  candidate  contributions.    Nonetheless,  the  “fluidity  of  funds”  is 
     enough to show that the accounts were not kept sufficiently separate to establish 
     that  VRLC‐FIPE  is  an  independent  group  capable  of  succeeding  with  an  as‐
     applied challenge to contribution limits. 
      


                                                       76 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            Next is the organizational structure of the groups; here again 

 2   there is no evidence that VRLC‐FIPE is segregated at all from VRLC‐

 3   PC.  Both are committees of the umbrella organization VRLC, which, 

 4   by  itself,  would  not  show  coordination,  but  the  State’s  accountant 

 5   represented that VRLC has complete control over VRLC‐FIPE’s and 

 6   VRLC‐PC’s  structure  and  finances.    The  members  of  both 

 7   committees  are  appointed  by  the  president  of  VRLC  with  the 

 8   approval  of  VRLC’s  board.    The  committees  share  a  substantial 

 9   overlap in membership.  They meet at the same time and same place 

10   and often discuss important tactical campaign issues with no regard 

11   for the separation of the two committees.  The Executive Director of 

12   VRLC (and its principal official), Mary Hahn Beerworth, is also an ex 

13   officio  member  of  VRLC‐FIPE’s  committee;  she  attends  VRLC‐FIPE 

14   and VRLC‐PC committee meetings and advises both.  The Chair of 

15   VRLC‐PC,  Michelle  Morin,  is  also  a  member  of  VRLC’s  Board  of 

16   Directors and a member of VRLC‐FIPE. 




                                                       77 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1            Then  there  are  VRLC‐FIPE’s  actual  activities.    It  appears  that 

 2   VRLC‐FIPE’s  primary  purpose  is  the  production  of  voter  guides 

 3   describing  the  pro‐life  positions  of  candidates  in  each  county  in 

 4   Vermont.  This activity, however, is done in concert with VRLC‐PC.  

 5   Together  the  two  groups  produce  and  pay  for  the  guides,  which 

 6   often  list  both  groups  as  sponsors.    VRLC‐PC  in  turn  bases  its 

 7   endorsement decisions on these voter guides.  Beerworth and Morin 

 8   then  decide  whether  to  provide  the  candidates  that  VRLC‐PC 

 9   endorses  with  access  to  the  organization’s  support  phone  mailing 

10   list.  There is no point at which VRLC‐FIPE separates itself from the 

11   lines  of  communication  between  the  candidate,  VRLC,  and  VRLC‐

12   PC.    At  every  step  of  the  campaign  process,  it  is  completely 

13   enmeshed with VRLC‐PC.  

14            The 2010 campaign exemplifies the groups’ structural melding 

15   and  absence  of  any  informational  or  activities  wall.    In  2010, 

16   Beerworth  advised  Brian  Dubie  (VRLC‐PC  has  endorsed  Dubie  in 




                                                       78 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   every  election  in  which  he  has  run),  the  Republican  candidate  for 

 2   Governor, and members of his campaign staff on issues.  This same 

 3   year, the Dubie campaign accepted more than $900 worth of VRLC’s 

 4   support phone lists as an in‐kind contribution. 

 5            Because  VRLC‐FIPE  chose  not  to  contest  the  Defendants’ 

 6   Statement of Undisputed Material Facts or its evidence in support of 

 7   its motion for summary judgment, we – like the district court – are 

 8   limited  to  the  State’s  evidence.    There  is  nothing  in  the  record  that 

 9   raises  a  genuine  dispute  as  to  whether  VRLC‐FIPE  operated  as  an 

10   entity  apart  from  VRLC‐PC.    It  relied  on  funding  from  VRLC  and 

11   VRLC‐PC  when  necessary.    It  was  comprised  of  the  same  people  – 

12   including  VRLC‐PC’s  own  chairwoman.    It  worked  with  VRLC‐PC 

13   on  its  primary,  if  not  only,  project,  voter  guides.    It  received  its 

14   information  and  advice  from  the  same  sources.    It  met  at  the  same 

15   time  and  place.    Uncontroverted,  this  evidence  is  sufficient  to 

16   conclude  that  VRLC‐FIPE  is  not  meaningfully  distinct  from  VRLC‐




                                                       79 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   PC,  and  affirm  the  district  court’s  grant  of  Defendants’  summary 

 2   judgment motion on this issue. 

 3            In  Colorado  Republican  Federal  Campaign  Committee  v.  Federal 

 4   Election Commission, the Supreme Court rejected the argument that a 

 5   party’s  expenditure  is  coordinated  “because  a  party  and  its 

 6   candidate are identical,” saying “[w]e cannot assume . . . that this is 

 7   so.”  518 U.S. 604, 622 (1996).  Plaintiffs‐Appellants ask this Court to 

 8   follow  Colorado  Republican.    Here,  however,  we  do  not  assume  that 

 9   VRLC‐FIPE  and  VRLC‐PC  are  identical;  we,  like  the  district  court, 

10   have  examined  the  undisputed  facts  and  conclude  that  VRLC‐FIPE 

11   has presented no evidence to raise a genuine dispute of material fact 

12   about its independence from VRLC’s non‐independent‐expenditure‐

13   only entity, VRLC‐PC.  

14   IV.      Contribution Limits as Applied to VRLC‐FIPE 

15            Those         courts       that       have       found    contribution    limits 

16   unconstitutional as applied to independent‐expenditure‐only groups 




                                                       80 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   have  done  so  on  the  basis  of  the  holding  in  Citizens  United  that 

 2   independent  expenditures  do  not  carry  the  danger  that  the 

 3   expenditure will be given as quid pro quo for commitments from the 

 4   candidate.    See,  e.g.,  WRLC  I,  664  F.3d  at  143;  NCRL  III,  525  F.3d  at 

 5   293‐95.  Such expenditures are not prearranged or coordinated with 

 6   the  candidate.    Separate  bank  accounts  alone,  however,  do  not 

 7   always  eliminate  coordinated  expenditures.    Some  organizational 

 8   divide  must  exist  to  ensure  that  the  two  are  separate  –  that  the 

 9   independent  expenditures  are  truly  spent  independent  of  any 

10   coordination with a candidate.  

11            VRLC‐FIPE  is  indistinguishable  from  VRLC‐PC,  a  non‐

12   independent‐expenditure‐only  group.    As  discussed  above,  this  is 

13   clear  from  the  total  overlap  of  staff  and  resources,  the  fluidity  of 

14   funds, and the lack of any informational barrier between the entities.  

15   We  acknowledge,  though,  that  especially  with  committees  that 

16   operate  with  low  funding  levels,  small  staff,  and  few  resources,  it 




                                                       81 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   will  be  difficult  at  times  to  maintain  separation  among  those 

 2   committees.  Nevertheless, in the absence of any opposing evidence 

 3   here,  we  have  no  basis  to  find  that  VRLC‐FIPE  is  distinct  from  the 

 4   non‐independent‐expenditure‐only organization VRLC‐PC. 

 5            We have held that the state may impose contribution limits on 

 6   some groups – groups such as VRLC‐PC that directly contribute or 

 7   coordinate  expenditures  with  campaigns.    Where  VRLC‐FIPE  is 

 8   functionally  indistinguishable  from  VRLC‐PC,  the  same  limits  may 

 9   constitutionally  apply  to  it.    “The  Supreme  Court  has  upheld 

10   limitations  on  contributions  to  entities  whose  relationships  with 

11   candidates are sufficiently close to justify concerns about corruption 

12   or the appearance thereof.”  Long Beach Area Chamber of Commerce v. 

13   City of Long Beach, 603 F.3d 684, 696 (9th Cir. 2010); accord McConnell, 

14   540  U.S.  at  154‐55  (upholding  limitations  on  contributions  to 

15   national  parties  because  “the  close  relationship  between  federal 

16   officeholders and the national parties, as well as the means by which 




                                                       82 
     No.  12‐2904‐cv 
     Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




 1   parties have traded on that relationship, . . . have made all large soft‐

 2   money contributions to national parties suspect”); Cal. Med., 453 U.S. 

 3   at  203  (Blackmun,  J.,  concurring  in  part  and  concurring  in  the 

 4   judgment)            (upholding             limitations            on    contributions       to 

 5   “multicandidate              political       committees”             because    their     close 

 6   relationship  with  candidates  and  office  holders  made  them 

 7   “conduits for contributions to candidates, and as such they pose[d] a 

 8   perceived  threat  of  actual  or  potential  corruption”).    It  is  the 

 9   requirement of independence – the absence of “prearrangement and 

10   coordination”  – that  alleviates  the  danger  that  expenditures  will  be 

11   spent as quid pro quo for improper commitments from the candidate.  

12   VRLC‐PC  participates  in  federal  and  state  elections,  makes  direct 

13   contributions  to  candidates,  and  works  with  campaigns.    It  is  an 

14   organization  with  the  type  of  close  relationship  to  candidates  that 

15   allows  for  state  disclosure  requirements  and  financial  limitations.  

16   Where  VRLC‐FIPE  cannot  be  functionally  distinguished  from 




                                                       83 
    No.  12‐2904‐cv 
    Vermont Right to Life Committee, Inc., et al. v. Sorrell, et al.




1   VRLC‐PC,  the  same  concerns  apply.    Therefore,  we  agree  with  the 

2   district court that Vermont’s contribution limits as applied to VRLC‐

3   FIPE are permitted. 

4                                          CONCLUSION 

5            For the reasons given above, we AFFIRM the judgment of the 

6   district court in all respects.  




                                                      84